EXHIBIT 10.1

FOIA CONFIDENTIAL TREATMENT REQUESTED

EXECUTION COPY

NEKTAR THERAPEUTICS,

AEROGEN, INC.,

AND

BAYER HEALTHCARE LLC

CO-DEVELOPMENT, LICENSE AND CO-PROMOTION AGREEMENT

AUGUST 1, 2007



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

TABLE OF CONTENTS

 

               Page 1.    DEFINITIONS    2 2.    LICENSE GRANTS    13    2.1   
License Grants to Bayer    13    2.2    Certain Covenants    14    2.3   
Sublicense Rights    14    2.4    No Implied Rights or Licenses    14    2.5   
Exclusivity    15    2.6    Covenant Not to Sue    15    2.7    Reserved Rights
   15 3.    GOVERNANCE    15    3.1    General    15    3.2    Joint Steering
Committee    16    3.3    Joint Finance Committee    17    3.4    Global Project
Team    18    3.5    Global Brand Team    18    3.6    U.S. Regional Business
Unit    19    3.7    Nektar Participation in Committees and Teams    20    3.8
   Disbanding of Committees and Withdrawal from Teams or Units    20    3.9   
Decision Making After Withdrawal from or Disbanding of Committees    21 4.   
DEVELOPMENT PROGRAM    21    4.1    Project    21    4.2    Development Plan and
Development Budget    21    4.3    Standard of Performance    22    4.4   
Subcontracting Permitted    23 5.    REGULATORY MATTERS    23    5.1   
Pharmacovigilance Agreement    23    5.2    Preparation of Regulatory Filings   
23    5.3    Notice of Communication with Regulatory Authorities    24    5.4   
Regulatory Compliance.    25    5.5    Regulatory Documentation    26    5.6   
Transfer of IND    26    5.7    Product Recall    26    5.8    Conformité
Europeen Mark    26    5.9    Cooperation    26

 

- i -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

               PAGE 6.    DILIGENCE    26 7.    COMMERCIALIZATION    27    7.1
   Commercialization Plan and Commercialization Budget in the Shared Territory
   27    7.2    Launch Plan and Launch Budget for the Shared Territory    28   
7.3    [***]    28    7.4    [***]    29    7.5    Sales Representative
Compliance    29    7.6    Commitment in the Shared Territory    29    7.7   
Packaging; Bayer and Nektar Marks    29    7.8    Promotion in [***]    30 8.   
PAYMENT OBLIGATIONS    30    8.1    Research and Development Funding    30   
8.2    Shared Territory Pre-Launch Costs; Profit-Sharing    31    8.3   
Milestone Payments    33    8.4    Royalties in the Royalty Territory    34   
8.5    Payments    36    8.6    Currency of Payment    36    8.7    Single
Royalty    36    8.8    Sublicensing    36    8.9    Accounting.    36    8.10
   Withholding Tax    37 9.    MANUFACTURE AND SUPPLY OF AMIKACIN AND THE DEVICE
   37    9.1    Manufacturing and Supply Agreement    37    9.2    Clinical
Manufacturing and Supply    38    9.3    Manufacturing Expenditures    38 10.   
RECORD KEEPING, RECORD RETENTION AND AUDITS    38    10.1    Record Keeping   
38    10.2    Record Retention    38    10.3    Audit Request    39    10.4   
Survival    39 11.    INVENTIONS, KNOW-HOW AND PATENTS    39    11.1    Existing
Intellectual Property    39    11.2    Ownership of Inventions    40    11.3   
Patent Prosecution and Maintenance    41    11.4    Third Party Licenses    42

 

- ii -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

               PAGE    11.5    Infringement by Third Parties    43    11.6   
Infringement Outside the Field    44    11.7    Further Actions    44 12.   
REPRESENTATIONS AND WARRANTIES    44    12.1    The Parties’ Representations and
Warranties    44    12.2    Additional Representations and Warranties of Bayer
   45    12.3    Additional Representations and Warranties of Nektar and Aerogen
   45 13.    NON-SOLICITATION OF EMPLOYEES    47    13.1    Non-Solicitation   
47 14.    MUTUAL INDEMNIFICATION AND INSURANCE    47    14.1    Nektar’s Right
to Indemnification    47    14.2    Bayer’s Right to Indemnification    47   
14.3    Process for Indemnification    48    14.4    Insurance.    49 15.   
CONFIDENTIALITY    49    15.1    Confidentiality; Exceptions    49    15.2   
Degree of Care; Permitted Use    50    15.3    Permitted Disclosures    50   
15.4    Irreparable Injury    51    15.5    Return of Confidential Information
   51 16.    PUBLICITY    51    16.1    Public Disclosure    51 17.   
TRADEMARKS    52    17.1    Product Trademark; Use of Nektar Trademark    52   
17.2    Trademark Prosecution and Maintenance    52 18.    TERM AND TERMINATION
   52    18.1    Term    52    18.2    Termination by Bayer.    53    18.3   
Termination by Nektar    53    18.4    Termination for Material Breach    54   
18.5    Termination upon Insolvency    54    18.6    Termination by Bayer
Pursuant to Section 18.2 or by Nektar Pursuant to Section 18.3 or 18.4    54

 

- iii -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

               Page    18.7    Termination by Bayer for Material Breach by
Nektar    57    18.8    General Surviving Obligations    59    18.9    Challenge
   59    18.10    Accrued Rights, Surviving Obligations    60    18.11    Rights
in Bankruptcy    60 19.    LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES;
DISCLAIMER OF WARRANTY    60 20.    MISCELLANEOUS    61    20.1    Agency    61
   20.2    Assignment; Change of Control.    61    20.3    Further Actions    62
   20.4    Force Majeure    62    20.5    Notices    62    20.6    Amendment   
64    20.7    Waiver    64    20.8    Counterparts    64    20.9    Construction
   64    20.10    Governing Law    64    20.11    Severability    64    20.12   
Compliance with Applicable Law    65    20.13    Entire Agreement of the Parties
   65    20.14    Performance by Affiliates.    65    20.15    Certain
Additional Obligations    65

 

- iv -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

CO-DEVELOPMENT, LICENSE AND CO-PROMOTION AGREEMENT

THIS CO-DEVELOPMENT, LICENSE AND CO-PROMOTION AGREEMENT (the “Agreement”) is
made and entered into as of the 1st day of August, 2007 (the “Effective Date”)
among NEKTAR THERAPEUTICS, a Delaware corporation with a principal place of
business at 150 Industrial Road, San Carlos, California 94070 U.S.A. (“Nektar”),
AEROGEN, INC., a Delaware corporation with a principal place of business at 150
Industrial Road, San Carlos, California 94070 U.S.A. (“Aerogen”), a wholly-owned
subsidiary of Nektar, and BAYER HEALTHCARE LLC, a Delaware corporation with a
principal place of business at 555 White Plains Road, Tarrytown, New York 01591
U.S.A. (“Bayer”). Nektar and Bayer are sometimes referred to herein individually
as a “Party” and collectively as the “Parties” (which terms shall not include
Aerogen). Except as otherwise provided in Section 20.14 hereof, references to
“Nektar,” “Aerogen,” and “Bayer” shall not include their respective Affiliates.

RECITALS

WHEREAS, Nektar is a biotechnology company engaged in the research, development,
and commercialization of pharmaceutical compounds and devices for delivering
such compounds;

WHEREAS, Bayer is a pharmaceutical company engaged in the research, development
and commercialization of products useful in the amelioration, treatment and/or
prevention of human diseases and conditions;

WHEREAS, Nektar has developed and is conducting clinical trials of a
pharmaceutical product consisting of a liquid formulation of the antibiotic
known as Amikacin delivered using a nebulizer device based on Nektar’s
proprietary pulmonary drug delivery system;

WHEREAS, Bayer and Nektar desire to collaborate in certain activities to develop
such product in both “[***]” and “[***]” configurations for the treatment of
[***] infections;

WHEREAS, Bayer and Nektar desire to collaborate in the promotion and
commercialization of such product to expand the availability of, and access by
patients to, such product worldwide; and

WHEREAS, Bayer desires to obtain, and Nektar and Aerogen are willing to grant to
Bayer, a license under Nektar’s and Aerogen’s proprietary technology to import,
develop, commercialize, make, promote, market, use, offer for sale and sell a
product based upon such pulmonary delivery of liquid Amikacin, on the terms and
conditions provided in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the covenants and promises
contained in this Agreement and intending to be legally bound, the Parties agree
as follows:

1. DEFINITIONS. As used herein, the following terms shall have the following
meanings:

1.1 “[***]” has the meaning set forth in the [***].

 

- 1 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.2 “[***]” has the meaning set forth in the [***].

1.3 “ACCME Standards” means the standards set forth by the Accreditation Council
for Continuing Medical Education relating to educating the medical community in
the United States.

1.4 “Aerogen” has the meaning set forth in the Preamble.

1.5 “Affiliate” means a corporation, partnership, trust or other entity that
directly, or indirectly through one or more intermediates, controls, is
controlled by or is under common control with a specified Party. For such
purposes, “control,” “controlled by” and “under common control with” shall mean
the possession of the power to direct or cause the direction of the management
and policies of an entity, whether through the ownership of voting equity,
voting member or partnership interests, control of a majority of the board of
directors or other similar body, by contract or otherwise. In the case of a
corporation, the direct or indirect ownership of more than fifty percent
(50%) of its outstanding voting shares or the ability otherwise to elect a
majority of the board of directors or other managing authority of the entity
shall in any event be presumptively deemed to confer control, it being
understood that the direct or indirect ownership of a lesser percentage of such
shares shall not necessarily preclude the existence of control.

1.6 “Agent” means any Third Party that is hired by, licensed by, sublicensed by
or otherwise contractually associated with a Party during the term of this
Agreement to the extent useful or necessary for the Party to fulfill its
obligations under this Agreement.

1.7 “Agreement” means this Co-Development, License and Co-Promotion Agreement,
all amendments and supplements to this Co-Development, License and Co-Promotion
Agreement and all schedules and exhibits to this Co-Development, License and
Co-Promotion Agreement.

1.8 “Allowable Expenses” means those expenses incurred in connection with
Commercialization of Product in the Shared Territory (excluding Pre-Launch
Costs) that are consistent with the approved Commercialization Plan and
Commercialization Budget for the Shared Territory and are specifically
attributable to Product in the Shared Territory, and shall consist of (a) Cost
of Goods Sold, (b) Marketing Expenses, (c) Distribution Expenses,
(d) Post-Launch Product R&D Expenses, and (e) Regulatory Expenses (as such terms
are defined in Exhibit 1.8). Allowable Expenses also includes all GSM Expenses
(as defined in Exhibit 1.8), whether incurred with respect to the Shared
Territory or the Royalty Territory, as more fully described in Exhibit 1.8.

1.9 “Amikacin” means the [***].

 

- 2 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.10 “Applicable Law” means all applicable laws, rules, and regulations,
including, without limitation, any rules, regulations, guidelines or other
requirements of the Regulatory Authorities or other governmental authorities,
that may be in effect from time to time in any relevant legal jurisdiction in
the Territory.

1.11 “Bayer” has the meaning set forth in the Preamble.

1.12 “Change of Control” means that a Third Party shall have become the
beneficial owner of securities representing fifty-one percent (51%) or more of
the aggregate voting power of the then-outstanding voting securities of a Party,
or any sale by a Party of all or substantially all of its business or assets
pertaining to the Product.

1.13 “CIA” means the Corporate Integrity Agreement between the Office of
Inspector General of the Department of Health and Human Services and Bayer
Corporation dated January 23, 2001.

1.14 “Clinical Trials” means Phase I Clinical Trials, Phase II Clinical Trials,
Phase III Clinical Trials, Phase IV Clinical Trials, and/or variations of such
trials (e.g., Phase II/III) as those terms are defined by the FDA.

1.15 “CMC Data” means any and all Information contained in, as well as data
supporting, the Chemistry, Manufacturing and Control sections (or sections
corresponding thereto) of an NDA, or other equivalent regulatory filing,
relating to the Product.

1.16 “Commencement” or “Commence” means, when used with respect to Clinical
Trials (or the local equivalent), the date of enrollment of the first patient or
subject in such Clinical Trials (or the local equivalent).

1.17 “Commercialization” means all activities undertaken relating to the
manufacture for commercial use, marketing, and/or sale of the Product, including
without limitation Pre-Launch Activities, advertising, education, planning,
marketing, promotion, distribution, market and product support, and shall
include post-launch medical activities such as Phase IV Clinical Trials anywhere
in the world but shall exclude Development activities. “Commercialize” shall
have a corresponding meaning.

1.18 “Commercialization Budget” has the meaning set forth in Section 7.1(b).

1.19 “Commercialization FTE” means the equivalent of an employee working [***]
labor hours per year on Commercialization of Product.

1.20 “Commercialization FTE Rate” means the overall rate, as determined by the
JFC pursuant to Section 3.3(b), to be applied to each Commercialization FTE
employed by Bayer or Nektar providing support for or involved in
Commercialization of Product in the Shared Territory, including without
limitation [***] and [***], in each year.

1.21 “Commercialization Plan” has the meaning set forth in Section 7.1(b).

 

- 3 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.22 “Commercial Launch” means the first arm’s length commercial sale of the
Product by Bayer, an Affiliate of Bayer or a Sublicensee of Bayer to a Third
Party (including without limitation any final sale to a distributor or
wholesaler under any non-conditional sale arrangement) in a country where
Regulatory Approval of such Product has been obtained by or on behalf of Bayer;
provided, however, that in no event shall any sale or distribution of the
Product for Pre-Launch Activities or use in a Clinical Trial be deemed a
Commercial Launch.

1.23 “Commercially Reasonable Efforts” means, with respect to the Exploitation
of the Product, the level of efforts and resources (including without limitation
the promptness with which such efforts and resources would be applied) commonly
used in the pharmaceutical industry with respect to a product of similar
commercial potential at a similar stage in its development or product life,
taking into consideration its safety and efficacy, its cost to develop,
manufacture and bring to market, the prevalence of the indication, the
competitiveness of alternative products of Third Parties, the Patent and other
proprietary position of such product, the likelihood of Regulatory Approval, its
profitability and all other relevant factors. Commercially Reasonable Efforts
shall be determined on a market-by-market basis for the Product.

1.24 “Competitive Product” means a product containing an [***] that is labeled
for amelioration, treatment or prevention of [***] and that includes technology
that, [***].

1.25 “Completion” means, when used with respect to a Clinical Trial (or the
local equivalent), the date on which the Party conducting the Clinical Trial
completes the final report for such Clinical Trial (or the local equivalent).

1.26 “Confidential Information” has the meaning set forth in Section 15.1.

1.27 “Control” means, with respect to any item of Information, Patent, Patent
Application, know-how or other intellectual property right, the right to grant a
license or sublicense with respect thereto as provided for in this Agreement,
without violating the terms of any agreement or other arrangement with, or any
legal rights of, or without requiring the consent of, any Third Party.

1.28 “Damages” has the meaning set forth in Section 14.1.

1.29 “Develop” or “Development” means all activities relating to obtaining
Regulatory Approval of the Product and all manufacturing activities undertaken
prior to Commercialization (including without limitation those activities
reasonably required for the scale up of Manufacturing processes or equipment in
preparation for commercial supply of Product). This includes, for example,
(a) preclinical testing, toxicology, formulation, clinical studies, including
without limitation Clinical Trials, and regulatory affairs and (b) manufacturing
process development for bulk and finished forms of the Device or the Product, as
applicable, production of clinical supply of Product, and manufacturing and
quality assurance technical support activities prior to the commencement of
Pre-Launch Activities, but excludes Manufacturing for Commercialization
purposes.

1.30 “Development Budget” has the meaning set forth in Section 4.2(a).

 

- 4 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.31 “Development Costs” means the expenses incurred by a Party or for its
account after the Effective Date that are consistent with the approved
Development Plan and are specifically attributable to the Development of the
Product.

1.32 “Development Plan” has the meaning set forth in Section 4.2(a).

1.33 “Device” means a nebulizer device comprising at least an [***]. The current
embodiment of the Device is set forth in Exhibit 1.33.

1.34 “Device Budget” has the meaning set forth in Section 4.2(a).

1.35 “DMF” means, as the case may be, either a drug master file or a device
master file maintained with the FDA and the equivalent thereof, if any, in
jurisdictions outside the Shared Territory.

1.36 “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.37 “Drug Budget” has the meaning set forth in Section 4.2(a).

1.38 “EMEA” means the European Medicines Agency, or any successor thereto, which
coordinates the scientific review of human pharmaceutical products under the
centralized licensing procedure in the European Union.

1.39 “European Union” means the countries that are members of the European Union
as of the Effective Date of this Agreement or that become members of the
European Union thereafter.

1.40 “Exploitation” means the making, having made, using, having used, selling,
having sold, offering for sale and/or otherwise disposing of, the Product,
including, without limitation, all discovery, research, development (including
without limitation the conduct of Clinical Trials), registration, modification,
enhancement, improvement, manufacturing, labeling, storage, formulation,
exportation, importation, optimization, transportation, distribution, promotion
and marketing activities related thereto.

1.41 “FDA” means the United States Food and Drug Administration, or any
successor thereto, having the administrative authority to regulate the marketing
of human pharmaceutical products or biological therapeutic products, delivery
systems and devices in the United States.

1.42 “Field” means the amelioration, treatment and/or prevention in humans of
[***].

1.43 “Force Majeure Event” has the meaning set forth in Section 20.4.

1.44 “Formulated Amikacin” means Amikacin in a liquid formulation existing as of
the Effective Date or developed pursuant to this Agreement for use in Pulmonary
Delivery by means of the Device.

 

- 5 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.45 “Fully Burdened Manufacturing Costs” means, as applicable to Device,
Formulated Amikacin, or Product manufactured by Nektar or its Third Party
supplier, Nektar’s or its Affiliate’s cost of manufacturing such Device,
Formulated Amikacin, or Product for Development or Commercial purposes, which is
equal to the sum of (a) for the Device, Formulated Amikacin or Product (or
components thereof) made by Nektar, the costs of all direct material, direct
labor, and allocable manufacturing overhead consumed, provided or procured by
Nektar, in each case for the manufacture of the Device, Formulated Amikacin, or
Product, and (b) for Device, Formulated Amikacin, or Product (or components
thereof) made by Nektar’s Third Party supplier, the out-of-pocket costs paid to
such Third Party supplier by Nektar, to the extent such costs in (a) and (b) are
incurred by Nektar or its Affiliates and to the extent they are reasonably
allocable to the manufacture of such Device, Formulated Amikacin, or Product.
For clarity, Fully Burdened Manufacturing Cost shall not include any costs of
scaling up Manufacturing for the Device or Formulated Amikacin, Development
Costs, or capital expenses (but shall include depreciation on capital expenses
incurred for the Manufacture of Device, Formulated Amikacin, or Product). Fully
Burdened Manufacturing Cost shall be calculated in a manner consistent with
GAAP, consistently applied.

1.46 “GAAP” means United States generally accepted accounting principles
consistently applied.

1.47 “Global Brand Team” or “GBT” has the meaning set forth in Section 3.1.

1.48 “Global Phase IV Costs” means the expenses incurred in the conduct of
Global Phase IV Trials.

1.49 “Global Phase IV Trial” means any Phase IV Clinical Trial that is conducted
in order to benefit the Product in multiple countries, which countries include,
but are not limited to, the Shared Territory, regardless of the country in which
it is conducted.

1.50 “Global Project Team” or “GPT” has the meaning set forth in Section 3.1.

1.51 “Global Strategic Marketing Team” or “GSM” means the internal Bayer
marketing group that will oversee the global marketing, strategy and planning
for the Product, in which [***] will participate with respect to Product-related
matters.

1.52 “Good Clinical Practices” or “GCP” means the standards, practices and
procedures set forth in the guidelines entitled in “Good Clinical Practice:
Consolidated Guideline,” including related regulatory requirements imposed by
the FDA and (as applicable) any equivalent or similar standards in jurisdictions
outside the Shared Territory.

1.53 “Good Laboratory Practices” or “GLP” means the regulations set forth in 21
C.F.R. Part 58 and the requirements expressed or implied thereunder imposed by
the FDA and (as applicable) any equivalent or similar standards in jurisdictions
outside the Shared Territory.

 

- 6 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.54 “Good Manufacturing Practices” or “GMP” means the regulations set forth in
21 C.F.R. Parts 210–211, 820 and 21 C.F.R. Subchapter C (Drugs), Quality System
Regulations and the requirements thereunder imposed by the FDA, and, as
applicable, any similar or equivalent regulations and requirements in
jurisdictions outside the Shared Territory.

1.55 “IAS” means International Accounting Standards consistently applied.

1.56 “IFRS” means International Financial Reporting Standards consistently
applied.

1.57 “IND” means an Investigational New Drug application for the Product, which
must be approved by the FDA (or foreign equivalent) before shipment of such
Product intended for administration to humans.

1.58 “Indemnified Party” has the meaning set forth in Section 14.3(a).

1.59 “Indemnifying Party” has the meaning set forth in Section 14.3(a).

1.60 “Information” means ideas, inventions, discoveries, concepts, formulas,
practices, procedures, processes, methods, knowledge, know-how, trade secrets,
technology, designs, drawings, computer programs, skill, experience, documents,
apparatus, results, clinical and regulatory strategies, test data, including
without limitation pharmacological, toxicological and clinical data, analytical
and quality control data, manufacturing data and descriptions, Patent and legal
data, market data, financial data or descriptions, devices, assays, chemical
formulations, specifications, compositions of matter, product samples and other
samples, physical, chemical and biological materials and compounds, and the
like, in written, electronic or other form, now known or hereafter developed,
whether or not patentable.

1.61 “Initial Public Disclosure” has the meaning set forth in Section 16.1.

1.62 “Inventions” has the meaning set forth in Section 11.2(a).

1.63 “Joint Finance Committee” or “JFC” has the meaning set forth in
Section 3.1.

1.64 “Joint Inventions” has the meaning set forth in Section 11.2(a).

1.65 “Joint Patent Rights” has the meaning set forth in Section 11.3(a)(iii).

1.66 “Joint Steering Committee” or “JSC” has the meaning set forth in
Section 3.1.

1.67 “Launch Budget” has the meaning set forth in Section 7.2(a).

1.68 “Launch Plan” has the meaning set forth in Section 7.2(a).

1.69 “Local Phase IV Costs” means the expenses incurred in the conduct of Local
Phase IV Trials.

 

- 7 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.70 “Local Phase IV Trial” means any Phase IV Clinical Trial that is conducted
in order to benefit the Product only in the country in which it is conducted.

1.71 “MAA” means a marketing authorization application filed with the EMEA for
Regulatory Approval to import, market and sell the Product in the European
Union.

1.72 “Manufacture” or “Manufacturing” means the activities to be performed by
Nektar and Bayer in connection with the manufacture, testing (including without
limitation quality control, quality assurance and lot release testing), bulk
packaging and/or storage of Formulated Amikacin, the Device, and/or the Product,
as applicable.

1.73 “Manufacturing and Supply Agreement” has the meaning set forth in
Section 9.1(a).

1.74 “Milestone Payments” has the meaning set forth in Section 8.3.

1.75 “Minimum Acceptable Commercialization Profile” or “MACP” means the
characteristics of Product that must be satisfied in order to enable
Commercialization of the Product, as set forth in Exhibit 1.75.

1.76 “[***]” has the meaning set forth in Section 7.4.

1.77 “Nektar” has the meaning set forth in the Preamble.

1.78 “Nektar Know-How” means all Information that is (a) Controlled by Nektar or
Aerogen as of the Effective Date or at any time during the term of this
Agreement that is not publicly known, even though parts thereof may be known,
and (b) useful or necessary to develop, make, use, sell, offer for sale, import
or export Product for use in the Field. Nektar Know-How includes without
limitation the [***]. Nektar Know-How includes Nektar’s or Aerogen’s interest in
unpublished Inventions and unpublished Joint Inventions. Nektar Know-How does
not include Nektar Patent Rights.

1.79 “Nektar Patent Rights” means (a) the Patents listed in Exhibit 1.79,
(b) any Patents that issue from the Patent Applications listed in Exhibit 1.79,
(c) any Patents and/or Patent Applications that claim priority to a Patent or
Patent Application listed in Exhibit 1.79, including without limitation any
continuation, continued prosecution application, divisional, reissue or
re-examination, (d) any other Patent and/or Patent Application Controlled by
Nektar or Aerogen as of the Effective Date or at any time during the term of
this Agreement that claims a product, method, apparatus, material, manufacturing
process or other technology necessary to develop, make, use, sell, offer for
sale, import or export Formulated Amikacin, the Device, or Product, and (e) any
foreign equivalents of 1.79(a), (b), (c) or (d). Nektar Patent Rights include,
without limitation, the Patents and Patent Applications [***]. Nektar Patent
Rights includes Nektar’s or Aerogen’s interest in Joint Patent Rights. Nektar
Patent Rights do not include Nektar Know-How.

1.80 “Nektar Trademarks” means the trademarks set forth in Exhibit 1.80 and any
Trademarks of Nektar or Aerogen that are developed during the term of this
Agreement for use with the Product.

 

- 8 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.81 “Net Sales” means the gross amount billed by Bayer, its Affiliates or
Sublicensees to Third Parties throughout the Territory for sales of the Product,
less (a) sales returns and allowances, including trade, quantity and cash
discounts and any other adjustments, including those granted on account of price
adjustments, billing errors, rejected goods, damaged goods, returns, rebates,
chargeback rebates, fees, reimbursements or similar payments granted or given to
wholesalers or other distributors, buying groups, healthcare insurance carriers
or other institutions, (b) accrued allowances for normal and customary trade,
quantity and cash discounts, (c) an aggregate flat percentage of [***]
(regardless of actual cost) for all of the following actually invoiced to the
Third Party: freight, transportation, insurance, handling, packing and
distribution charges, (d) the lower of [***] or the actual loss experience of
the global Bayer-Schering Pharmaceuticals group in respect of bad debts written
off, provided, however, that such amount shall not exceed [***] on an annual
basis, (e) customs or excise taxes including import duties and other duties
relating to sales, (f) any payment in respect to sales to any governmental
authority in respect of any government subsidized program, including without
limitation Medicare and Medicaid rebates and (g) any item substantially similar
in character and/or substance to the above, all as determined in accordance with
IFRS or IAS on a basis consistent with Bayer’s annual audited financial
statements. In addition, Net Sales by Bayer hereunder are subject to the
following:

(1) Any transfer, sale or other disposal of the Product by Bayer to an Affiliate
of Bayer will not be included in Net Sales; in such case, Net Sales shall be
calculated as above on the value charged or invoiced on the first arm’s length
sale to a Third Party;

(2) If Bayer or its Affiliates or Sublicensees make a sale or other disposition
of the Product to a customer in a particular country (i) other than on normal
commercial terms or (ii) as part of a package of products and services, the Net
Sales of the Product shall be deemed to be “the fair market value” of such
Product (i.e., the value that would have been derived had said Product been sold
as a separate product to a similar customer in the country concerned on normal
commercial terms); and

(3) Use of the Product in clinical or pre-clinical trials or other research or
development activities or disposal of the Product for non-profit purposes of a
commercially reasonable program shall not give rise to any deemed sale for
purposes of this definition.

For clarity, Net Sales excludes Net Sublicense Revenues.

1.82 “Net Sublicense Revenues” means all revenues or other consideration
received by a Party from Third Parties as consideration for the grant of a
sublicense or license under this Agreement in the Shared Territory, other than
royalties received from such Third Parties on Net Sales.

1.83 “New Drug Application” or “NDA” means (a) the single application or set of
applications for the Product and/or pre-market approval to make and sell
commercially the Product, filed by Bayer with the FDA, and (b) any related
registrations with or notifications to the FDA.

1.84 “Non-Publishing Party” has the meaning set forth in Section 16.1.

 

- 9 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.85 “OIG” means the Office of the Inspector General.

1.86 “Party” or “Parties” has the meaning set forth in the Preamble.

1.87 “Patent” means (a) letters patent (or other equivalent legal instrument),
including without limitation utility and design patents, and including without
limitation any extension, substitution, registration, confirmation, reissue,
re-examination or renewal thereof and (b) all foreign or international
equivalents of any of the foregoing in any country in the Territory.

1.88 “Patent Application” means (a) an application for letters patent, including
without limitation a reissue application, a re-examination application, a
continuation application, a continued prosecution application, a
continuation-in-part application, a divisional application or any equivalent
thereof that is pending at any time during the term of this Agreement before a
government Patent agency and (b) all foreign or international equivalents of any
of the foregoing in any country in the Territory.

1.89 “PDDS Platform Technology” means any technology, article of manufacture,
component, system, discovery, or invention that relates to the [***] and methods
of making or using the [***]. For the avoidance of doubt, [***].

1.90 “Phase I Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects to establish that the Product is reasonably safe for
continued testing and to support its continued testing in Phase II Clinical
Trials. “Phase I Clinical Trial” shall include without limitation any clinical
trial that would satisfy requirements of 21 C.F.R. § 312.21(a).

1.91 “Phase II Clinical Trial” means any clinical study conducted on sufficient
numbers of human subjects that have the targeted disease or condition of
interest to investigate the safety and efficacy of the Product for its intended
use and to define warnings, precautions, and adverse reactions that may be
associated with such pharmaceutical product in the dosage range to be
prescribed. “Phase II Clinical Trial” shall include without limitation any
clinical trial that would satisfy requirements of 21 C.F.R. § 312.21(b).

1.92 “Phase III Clinical Trial” means any clinical study intended as a pivotal
study for purposes of seeking Regulatory Approval that is conducted on
sufficient numbers of human subjects to establish that the Product is safe and
efficacious for its intended use, to define warnings, precautions, and adverse
reactions that are associated with the Product in the dosage range to be
prescribed, and to support Regulatory Approval of the Product or label expansion
of such pharmaceutical product. “Phase III Clinical Trial” shall include without
limitation any clinical trial that would or does satisfy requirements of 21
C.F.R. § 312.21(c), whether or not it is designated a Phase III Clinical Trial.

1.93 “Phase IV Clinical Trial” means clinical study of the Product on human
subjects commenced after receipt of Regulatory Approval of the Product for the
purpose of satisfying a condition imposed by a Regulatory Authority to obtain
Regulatory Approval, or to support the marketing of such pharmaceutical product,
and not for the purpose of obtaining initial Regulatory Approval of the Product.

 

- 10 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.94 “PhRMA Code” means the Pharmaceutical Research and Manufacturers of America
Code on Interactions with Healthcare Professionals, as hereafter amended from
time to time.

1.95 “Plan” means Development Plan, Commercialization Plan, or Launch Plan, as
applicable.

1.96 “Pre-Launch Activities” means all Commercialization activities undertaken
with respect to the Product in the Shared Territory prior to Commercial Launch
and in preparation for the launch of the Product in the Shared Territory.
Pre-Launch Activities shall include without limitation advertising, education,
product-related public relations, health care economic studies, governmental
affairs activities for reimbursement and formulary acceptance, sales force
training, and other activities included within the Launch Plan or the
Commercialization Plan that are to be conducted in the Shared Territory prior to
the Commercial Launch of the Product and shall exclude all Development
activities and the [***].

1.97 “Pre-Launch Costs” means the costs, excluding Development Costs,
specifically attributable to the Pre-Launch Activities in the Shared Territory
that are generally consistent with the approved Launch Plan and the
Commercialization Plan.

1.98 “Product” means the combination of (a) Formulated Amikacin and (b) the
Device for use in the Pulmonary Delivery of Formulated Amikacin, which Product
is developed in accordance with and pursuant to this Agreement. Product shall
not include any products including nebulizer devices based upon the PDDS
Platform Technology for use or sale with any active ingredients other than
Amikacin, or any products including devices that are not based upon the PDDS
Platform Technology.

1.99 “Product Profit and Loss” means the revenues and expenses resulting from
the Commercialization activities (other than Pre-Launch Costs) for Product in
the Shared Territory, and shall be equal to (a) Net Sales less Allowable
Expenses plus (b) Net Sublicense Revenues.

1.100 “Project” means the collaborative Development and Commercialization of the
Product to be conducted by or on behalf of Nektar and Bayer under this
Agreement.

1.101 “Pulmonary Delivery” means the [***].

1.102 “Regional Business Unit” or “RBU” has the meaning set forth in
Section 3.1.

1.103 “Regulatory Approval” means (a) in the Shared Territory, approval by the
FDA of an NDA or other applicable filing and satisfaction of related applicable
FDA registration and notification requirements, if any, and (b) in any country
other than the Shared Territory, approval by Regulatory Authorities having
jurisdiction in such country of a single application or set of applications
comparable to an NDA or other applicable filing and satisfaction of related
applicable regulatory and notification requirements, if any, together with any
other approval necessary to make and sell the Product commercially in such
country, including without limitation any pricing approvals.

 

- 11 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

1.104 “Regulatory Authority” means any applicable supra-national, federal,
national, regional, state, provincial or local regulatory agencies, departments,
bureaus, commissions, councils or other government entities, including, without
limitation, the FDA and the EMEA, regulating or otherwise exercising authority
with respect to the Exploitation of the Product in the Territory.

1.105 “[***]” means the [***].

1.106 “Royalty Territory” means the world, excluding the Shared Territory.

1.107 “Shared Territory” means the United States, its territories and
possessions.

1.108 “Sublicensee” means any person or entity, including without limitation
Affiliates of a Party, to which either (a) Bayer grants a sublicense to the
extent useful or necessary as set forth under this Agreement (other than Nektar
or its Affiliates), or (b) Nektar grants a sublicense to the extent useful or
necessary for Nektar to fulfill its obligations under this Agreement (other than
Bayer or its Affiliates).

1.109 “[***]” means that [***].

1.110 “Territory” means the Royalty Territory and the Shared Territory.

1.111 “Third Party” means any person or entity other than Bayer, Nektar, or an
Affiliate of either of them.

1.112 “Trademark” means any word, name, symbol, color, designation or device or
any combination thereof, whether registered or unregistered, including, without
limitation, any trademark, trade dress, service mark, service name, brand mark,
trade name, brand name, logo or business symbol.

1.113 “[***]” has the meaning set forth in Section 7.3.

1.114 “Valid Claim” means, for a country, a claim of an unexpired issued Patent
or a pending Patent Application filed and kept pending in good faith, where
either or both (a) such Patent or Patent Application is included in either the
Patents or Patent Applications licensed to Bayer under this Agreement, or
(b) such claim directed to an Invention made solely or jointly by Nektar
(whether or not assigned to Bayer pursuant to Article 11) that in the absence of
ownership thereof or a license thereto, would be infringed by the Exploitation
of the Product and that has not been (i) cancelled with prejudice,
(ii) withdrawn from consideration without the ability to submit or refile,
(iii) finally determined to be unallowable by the applicable governmental
authority (and from which no appeal is or can be taken), (iv) finally determined
to be invalid or unenforceable by a court of competent jurisdiction,
(v) disclaimed, or (vi) abandoned. For purposes hereof, a claim in a Patent
Application that has not been granted before the later to occur of (A) the date
that is [***], or (B) the date of [***], shall not be considered to be a Valid
Claim unless and until it is granted.

 

- 12 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

2. LICENSE GRANTS

2.1 License Grants to Bayer.

(a) Royalty Territory License. Subject to the terms and conditions of this
Agreement, Nektar and Aerogen hereby grant to Bayer:

(i) an exclusive (even as to Nektar, Aerogen and their Affiliates),
royalty-bearing license, with the right to grant sublicenses in accordance with
Section 2.3, under the Nektar Know-How and Nektar Patent Rights, to make, have
made, use, have used, promote, develop, offer to sell, sell, have sold, import,
have imported, export, have exported, and market Formulated Amikacin and Product
in the Field throughout the Royalty Territory solely in connection with
Exploitation of the Product in the Field throughout the Royalty Territory,
provided that the foregoing license is subject to Nektar’s right to Manufacture
as set forth in Article 9;

(ii) a non-exclusive, royalty-free license, under the Nektar Trademarks, with
the right to grant sublicenses in accordance with Section 2.3, throughout the
Royalty Territory, to use and display the Nektar Trademarks in connection with
the Commercialization of the Product in the Field throughout the Royalty
Territory, as provided under and in accordance with Section 7.7 and Article 17;
and

(iii) a non-exclusive, royalty-bearing license, under the Nektar Know-How and
Nektar Patent Rights, with the right to grant sublicenses in accordance with
Section 2.3, in the Field throughout the Royalty Territory, to use, have used,
promote, offer to sell, sell, have sold, import, have imported, export, have
exported, and market the Device solely in connection with Exploitation of the
Product in the Field throughout the Royalty Territory.

(b) Shared Territory License. Subject to the terms and conditions of this
Agreement, Nektar and Aerogen hereby grant to Bayer:

(i) a co-exclusive (with Nektar and its Affiliates), license, subject to the
payment of a share of profits as provided in this Agreement, with the right to
grant sublicenses in accordance with Section 2.3, under the Nektar Know-How and
Nektar Patent Rights, to make, have made, use, have used, promote, offer to
sell, sell, have sold, import, have imported, export, have exported, and market
Formulated Amikacin and the Product in the Field throughout the Shared Territory
solely in connection with Exploitation of the Product in the Field throughout
the Shared Territory, provided that the foregoing license is subject to Nektar’s
right to Manufacture as set forth in Article 9;

(ii) a non-exclusive, royalty-free license, under the Nektar Trademarks, with
the right to grant sublicenses in accordance with Section 2.3, throughout the
Shared Territory, to use and display the Nektar Trademarks in connection with
the Commercialization of the Product in the Field throughout the Shared
Territory, as provided under and in accordance with Section 7.7 and Article 17;
and

(iii) a non-exclusive license, under the Nektar Know-How and Nektar Patent
Rights, subject to the payment of a share of profits as provided in this
Agreement,

 

- 13 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

with the right to grant sublicenses in accordance with Section 2.3, in the Field
throughout the Shared Territory, to use, have used, promote, offer to sell,
sell, have sold, import, have imported, export, have exported, and market the
Device solely in connection with Exploitation of the Product in the Field
throughout the Shared Territory.

(c) The exclusive and co-exclusive licenses granted in Section 2.1(a)(i) and
Section 2.1(b)(i), respectively, are subject to any pre-existing rights granted
to a Third Party by Aerogen under the agreement attached in Exhibit 1.24.

2.2 Certain Covenants. Each Party covenants and agrees that (a) it shall not,
and it shall cause its Affiliates and Sublicensees not to, use or practice the
intellectual property rights licensed under this Agreement except as expressly
permitted by this Agreement and (b) any use or practice of the intellectual
property rights licensed under this Agreement except as expressly permitted by
this Agreement that results in material harm to the other Party shall constitute
a material breach of a material obligation of this Agreement.

2.3 Sublicense Rights. Bayer’s right to grant sublicenses under the licenses
granted to it under Section 2.1, and Nektar’s right to grant sublicenses under
the licenses granted to it under Section 11.2(a)(ii) shall be subject to the
following: (a) each Sublicensee shall agree to be bound by all of the applicable
terms and conditions of this Agreement; (b) the terms of each sublicense granted
by a Party shall provide that the Sublicensee shall be subject to the terms and
conditions of this Agreement; (c) a Party’s grant of any sublicense shall not
relieve the Party from any of its obligations under this Agreement; (d) the
granting Party shall remain jointly and severally liable for any breach of a
sublicense by a Sublicensee to the extent that such breach would constitute a
breach of this Agreement, and any breach of the sublicense by the Sublicensee
shall be deemed a breach of this Agreement by the Party to the extent that such
breach would constitute a breach of this Agreement; (e) each Party will notify
the other Party of the identity of any Sublicensee, and the territory in which
it has granted such sublicense, promptly after entering into any sublicense;
(f) Bayer will not have the right to grant sublicenses, under any rights granted
to Bayer by Nektar in Sections 2.1(a)(i), to a Third Party during the term of
this Agreement for the promotion or marketing of Product in [***] without
Nektar’s prior written consent, which consent shall not be unreasonably withheld
or delayed; (g) Bayer will not have the right to grant sublicenses under any
rights granted to Bayer by Nektar in Section 2.1(b) to a Third Party during the
term of this Agreement for the promotion or marketing of the Product in the
Shared Territory without Nektar’s prior written consent, which consent shall not
be unreasonably withheld or delayed; provided, however, that Bayer may grant
sublicenses under any rights granted to Bayer by Nektar in Section 2.1(b)
without Nektar’s prior written consent in the event that Nektar opts out
pursuant to Section 8.2(b)(ii), this Agreement is terminated by Bayer pursuant
to Section 18.4 for breach of this Agreement by Nektar, or Bayer elects a
Royalty Conversion in accordance with Section 20.2(b); and (h) Nektar will not
have the right to grant sublicenses, under any rights granted to Nektar by Bayer
in Section 11.2(a)(ii), to a Third Party during the term of this Agreement for
the promotion or marketing of Product in the Field in the Territory without
Bayer’s prior written consent, which consent shall not be unreasonably withheld
or delayed.

2.4 No Implied Rights or Licenses. Neither Party grants to the other Party any
rights or licenses in or to any Patent or other intellectual property right,
whether by implication, estoppel or otherwise, except to the extent expressly
provided for under this Agreement.

 

- 14 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

2.5 Exclusivity. Notwithstanding any other provision of this Agreement, during
the term of this Agreement, neither Party shall develop (including without
limitation conducting or sponsoring Clinical Trials), market, sell, manufacture,
or commercialize, directly or indirectly, any product containing any [***]
amelioration, treatment or prevention of [***], other than the Product under
this Agreement. For clarity, the foregoing shall not limit either Party’s
ability to develop, market, sell, manufacture or commercialize, directly or
indirectly, any product containing an [***] amelioration, treatment or
prevention of [***].

2.6 Covenant Not to Sue. During the term of this Agreement, Bayer agrees that
neither it nor its Sublicensees will, and Bayer shall cause its Affiliates not
to, assert against Nektar, its subsidiaries, Affiliates or Sublicensees, any
claim, or institute any action or proceeding, whether at law or equity, under
any intellectual property rights, including without limitation Patents or Patent
Applications, based on Nektar’s, its Affiliates’ or Sublicensees’ development,
manufacture, use, practice, importation or sale of the Device, Formulated
Amikacin or the Product in the Field and in the Territory pursuant to this
Agreement. This covenant shall be binding upon, and inure to the benefit of, the
Parties, their successors, and assigns.

2.7 Reserved Rights. This Agreement is subject to the rights reserved by [***]
or by the U.S. government under Title 35 of the United States Code Sections 200
through 204.

3. GOVERNANCE

3.1 General. Promptly after the Effective Date, the Parties shall establish a
joint steering committee (the “Joint Steering Committee” or “JSC”) in accordance
with Section 3.2(a) to oversee the Parties’ performance under this Agreement,
and a joint finance committee (the “Joint Finance Committee” or “JFC”) in
accordance with Section 3.3(a) to oversee financial and budgetary aspects of the
Parties’ activities under this Agreement. Additionally, Nektar shall have the
right to appoint [***] to Bayer’s internal Global Project Team for the Product
(the “Global Project Team” or “GPT”) in accordance with Section 3.4(a), which
will oversee the clinical Development of the Product pursuant to this Agreement,
[***] to Bayer’s internal Global Brand Team for the Product (the “Global Brand
Team” or “GBT”) in accordance with Section 3.5(a), which will oversee the
Commercialization of the Product pursuant to this Agreement, and [***] to
Bayer’s internal U.S. Regional Business Unit for the Product (the “Regional
Business Unit” or “RBU”) in accordance with Section 3.6(a), which will implement
strategies for Commercial Launch of the Product in the Shared Territory, and
oversee such launch activities, subject to oversight of the GBT. Each of these
committees and teams shall have the responsibilities and authority allocated to
it in this Article 3 and elsewhere in this Agreement. Each of these committees
and teams shall make decisions consistent with the goal of implementing the
Plans and conducting other activities under this Agreement in a manner
consistent with the optimization of Product Development and Commercialization.
The representatives of each Party on any committee shall be responsible for
ensuring that their decisions and actions are consistent with the views of, and
have been approved by, the Party that appointed them. The following procedures
shall apply to each of the committees established under this Agreement and to
the GPT, RBU and GBT, as applicable.

 

- 15 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

3.2 Joint Steering Committee.

(a) Composition. Each Party shall appoint [***] to serve on the JSC. Bayer’s
initial JSC representatives shall be [***]. Nektar’s initial JSC representatives
shall be [***]. The initial JSC chairperson shall be [***], who shall serve in
such capacity for a period of twelve (12) months. Thereafter, the member of the
JSC who shall serve as the JSC chairperson shall be designated alternately by
each Party, with each chairperson serving for a period of twelve (12) months.
Each Party may replace its JSC representatives by written notice to the other
Party.

(b) Responsibilities. The JSC shall oversee and monitor the direction and course
of the activities to be conducted hereunder. Without limiting the generality of
the foregoing, the JSC shall: (i) review, provide comment on, and approve Plans
and related budgets; (ii) review the activities and obligations of the Parties
and the JFC under this Agreement; (iii) resolve any disputes or disagreements
submitted to it by the JFC, the GPT, or the GBT, and, if applicable, submit
disputes or disagreements that it does not resolve within the time provided in
Section 3.2(c) to designated Executives of the Parties, as further described in
Section 3.2(d); (iv) review all material data arising in the course of
activities conducted pursuant to this Agreement by either Party; (i) appoint
subcommittees as it deems appropriate for carrying out the Project; and
(vi) perform such other functions as appropriate to further the purposes of this
Agreement as determined by the Parties, including without limitation the
periodic evaluation of performance against goals.

(c) Meetings and Voting. The JSC shall meet at least once a calendar quarter at
times mutually agreed upon by the Parties. At least two (2) such meetings per
calendar year must be held in person, and all other such meetings may be held by
teleconference or videoconference. The location of the meetings of the JSC to be
held in person shall alternate between sites designated by each Party, with the
first such meeting to be held in San Carlos, California, U.S.A., and the second
such meeting to be held in Berlin, Germany. Each Party shall bear all the
expenses of its representatives on the JSC, and such expenses shall not be
included in Allowable Expenses. The JSC chairperson shall issue an agenda
reasonably in advance of each meeting and shall appoint one (1) member to keep
accurate minutes of each meeting, which appointment shall be effective upon
approval of the other Party, such approval not to be unreasonably withheld or
delayed. Each of Bayer and Nektar shall have one (1) collective vote on the JSC
regardless of how many representatives such Party has on the JSC, and any matter
voted on shall require the unanimous vote of both Parties. If a disagreement
among members of the JSC remains unresolved for more than thirty (30) days after
the JSC first addresses such matter (or such longer period as the Parties may
mutually agree upon), such disagreement shall be resolved in accordance with
Section 3.2(d). The JSC shall have no power to amend or waive compliance with
this Agreement.

(d) Dispute Resolution. If the JSC is unable to resolve any dispute,
controversy, or claim arising under this Agreement within thirty (30) days after
it first addresses such matter (or such longer period as the Parties may
mutually agree upon), then the dispute

 

- 16 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

shall be referred to senior executive officers of each Party having authority to
make decisions in such matters (“Executives”) of each Party. In the event the
Executives of each Party are unable to resolve the dispute within thirty
(30) days after receiving notice of the dispute (or such longer period as the
Parties may mutually agree upon), then the following shall apply: Matters
submitted to the JSC and the Executives pursuant to this Section 3.2(d) that
remain unresolved by the JSC or the Executives (i) that relate to matters set
forth in Exhibit 3.2 in the column titled “Bayer Lead” shall be finally decided
by Bayer, (ii) that relate to matters set forth in Exhibit 3.2 in the column
titled “Nektar Lead” shall be finally decided by Nektar, (iii) that relate to
matters set forth in Exhibit 3.2 in the column titled “Co-Lead” shall continue
to be discussed by the Executives until such Executives agree upon a resolution
of such matter, and (iv) that relate to matters not set forth in Exhibit 3.2
shall be submitted upon the initiative of either Party after expiration of the
thirty (30) day Executive discussion period for resolution by a court of
competent jurisdiction as set forth in Section 20.10. For clarity, matters
relating to a Party’s alleged breach of its obligations under this Agreement
shall not be finally decided by either Party but may be submitted for resolution
by either Party after such matter has been discussed by the Executives for the
foregoing thirty (30) day period to a court of competent jurisdiction as set
forth in Section 20.10.

3.3 Joint Finance Committee.

(a) Composition. Each Party shall appoint [***] to serve on the JFC prior to the
first meeting of the JFC. The initial JFC chairperson shall be appointed by
Bayer and shall serve in such capacity for a period of twelve (12) months.
Thereafter, the member of the JFC who shall serve as the JFC chairperson shall
be designated alternately by each Party, with each chairperson serving for a
period of twelve (12) months. Each Party may replace its JFC representatives by
written notice to the other Party.

(b) Responsibilities. The JFC shall oversee the preparation and implementation
of all Development Budgets, Launch Budgets, and Commercialization Budgets,
establish a policy (no more than ninety (90) days after the Effective Date) for
the appropriate level of detail to be reported in calculating Allowable Expenses
and Product Profit and Loss, designate policies for the Parties’ reporting and
recording of Allowable Expenses and calculation of Product Profit and Loss and
other financial terms set forth in this Agreement, approve all variances from
the applicable budgets, establish the Commercialization FTE Rate at least six
(6) months prior to commencement of Commercialization activities in the Shared
Territory (including without limitation Pre-Launch Activities), as well as
determine appropriate annual adjustments to the Commercialization FTE Rate to
reflect relevant price indices, and, as directed by the JSC, perform other
activities as appropriate to effect the intent of this Agreement.

(c) Meetings and Voting. The JFC shall meet at least once per month, unless
otherwise specified by the JSC, at times mutually agreed upon by the Parties. At
least four (4) such meetings per calendar year must be held in person, and all
other such meetings may be held by teleconference or videoconference. Each Party
shall bear all the expenses of its representatives on the JFC. Such expenses
shall not be included in Allowable Expenses. The location of the JFC meetings
shall alternate between sites designated by each Party, with the first

 

- 17 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

such meeting of the JFC to be held in person to be in Berlin, Germany, and the
second such meeting to be held in San Carlos, California, U.S.A. The JFC
chairperson shall issue an agenda reasonably in advance of each meeting and
shall appoint one (1) member to keep accurate minutes of each meeting, which
appointment shall be effective upon approval of the other Party, such approval
not to be unreasonably withheld or delayed. Each of Bayer and Nektar shall have
one (1) collective vote on the JFC regardless of how many representatives such
Party has on the JFC, and any matter voted on shall require the unanimous vote
of both Parties. If a disagreement among members of the JFC remains unresolved
for more than thirty (30) days after the JFC first addresses such matter (or
such longer period as the Parties may mutually agree upon), such disagreement
shall be submitted to the JSC for resolution. The JFC shall have no power to
amend or waive compliance with this Agreement.

(d) All committees and teams identified in this Agreement shall prepare the
budgets and plans for which they are responsible as provided for herein within
ninety (90) days after the Effective Date.

3.4 Global Project Team.

(a) Composition. Nektar shall appoint [***] to serve on the GPT prior to the
first meeting of the GPT. Bayer may appoint to the GPT [***]. The GPT
chairperson shall be appointed by Bayer. Each Party may replace GPT
representatives by written notice to the other Party.

(b) Responsibilities. Within ninety (90) days after the Effective Date, the GPT
may propose updates to the Development Plan and Development Budget for approval
by the GBT and then by the JSC, coordinate the supply of the Product for use in
non-clinical and clinical trials of the Product, oversee the Parties’
implementation of the Development Plan and Development Budget as directed by the
JSC, and perform other activities as appropriate to effect the intent of this
Agreement.

(c) Meetings. The GPT shall meet at least once per calendar quarter. At least
two (2) such meetings per calendar year must be held in person, and all other
such meetings may be held by teleconference or videoconference. Each Party shall
bear all the expenses of its representatives on the GPT. Such expenses shall not
be included in Allowable Expenses. The location of the meetings of the GPT to be
held in person shall be determined by Bayer. The GPT chairperson shall issue an
agenda reasonably in advance of each meeting and shall appoint one (1) member to
keep accurate minutes of each meeting, which appointment shall be effective upon
approval of the other Party, such approval not to be unreasonably withheld or
delayed. The GPT shall have no power to amend or waive compliance with this
Agreement.

3.5 Global Brand Team.

(a) Composition. Prior to the first meeting of the GBT, Nektar shall appoint
[***] to serve both on the GSM and [***] on the GBT. Bayer may appoint to the
GBT [***], at least one of whom shall be a representative from the GSM. The GBT
chairperson shall be such GSM representative. Each Party may replace GBT
representatives by written notice to the other Party.

 

- 18 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(b) Responsibilities. The GBT shall be responsible for preparation of launch,
Commercialization and life cycle management strategies in the form of Launch
Plans, Launch Budgets, Commercialization Plans and Commercialization Budgets for
approval by the JSC, and shall oversee the Commercial supply of Formulated
Amikacin, the Device and the Product, prepare materials for supporting
Commercialization of the Product, plan training activities for [***] and sales
representatives, determine if any Global Phase IV Trials are to be conducted,
and perform other activities as appropriate to effect the intent of this
Agreement. At least one (1) of each Party’s representatives shall also present
to and gain approval from the representative’s own Party for the Launch Plans,
Launch Budgets, Commercialization Plans and Commercialization Budgets, and any
subsequent revisions thereto, before the GBT proposes such Launch Plans, Launch
Budgets, Commercialization Plans, and Commercialization Budgets to the JSC.

(c) Meetings. The GBT shall meet at least once per calendar quarter. At least
two (2) such meetings per calendar year must be held in person, and all other
such meetings may be held by teleconference or videoconference. Each Party shall
bear all the expenses of its representatives on the GBT. Such expenses shall not
be included in Allowable Expenses, except that expenses of GBT members who are
also members of the GSM shall be included in Allowable Expenses. The location of
the meetings of the GBT to be held in person shall be determined by Bayer. The
GBT chairperson shall issue an agenda reasonably in advance of each meeting and
shall appoint one (1) member to keep accurate minutes of each meeting, which
appointment shall be effective upon approval of the other Party, such approval
not to be unreasonably withheld or delayed. The GBT shall have no power to amend
or waive compliance with this Agreement.

3.6 U.S. Regional Business Unit.

(a) Composition. Nektar shall appoint [***] to serve on the RBU for the Shared
Territory prior to the first meeting of the RBU for the Product. Bayer may
appoint to the RBU for the Product [***]. The RBU chairperson shall be appointed
by Bayer. Each Party may replace RBU representatives by written notice to the
other Party.

(b) Responsibilities. The RBU shall oversee the implementation of the Launch
Plan and the Commercialization Plan approved by the JSC for Commercial Launch in
the Shared Territory and oversee the conduct of Local Phase IV Trials in the
Shared Territory, subject to the oversight of the GBT.

(c) Meetings. The RBU shall meet at least once per calendar quarter. At least
two (2) such meetings per calendar year must be held in person, and all other
such meetings may be held by teleconference or videoconference. The location of
the meetings of the RBU to be held in person shall be determined by Bayer. The
expenses of RBU members shall be included in Allowable Expenses. The RBU
chairperson shall issue an agenda reasonably in advance of each meeting and
shall appoint one (1) member to keep accurate minutes of each meeting, which
appointment shall be effective upon approval of the other Party, such approval
not to be unreasonably withheld or delayed. The RBU shall have no power to amend
or waive compliance with this Agreement.

 

- 19 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

3.7 Nektar Participation in Committees and Teams. Nektar’s membership in each of
the JSC and JFC, and participation in each of Bayer’s internal GPT, GBT and RBU,
shall be at its sole discretion, as a matter of right and not obligation, for
the sole purpose of participation in governance, decision making and information
exchange with respect to activities within the jurisdiction of such committee,
team, or unit. At any time prior to the disbanding of, or withdrawing Nektar’s
membership or participation in, such committee or internal team or unit pursuant
to Section 3.8, Nektar shall have the right to withdraw from membership or
participation in any or all of the committees, teams, or units upon thirty
(30) days’ prior written notice to Bayer, which notice shall be effective as to
the relevant committee, team, or unit specified in such notice upon the
expiration of such thirty (30) day period (“Withdrawal Notice”). Following the
issuance of a Withdrawal Notice for a given committee, team, or unit, (a) the
applicable committee, team, or unit shall be disbanded or, if it is an internal
Bayer team or unit, Nektar’s participation therein shall be withdrawn and Bayer
may elect to continue such internal team or unit in its discretion, subject to
this Section 3.7, (b) the decisions formerly made by the team or unit from which
Nektar has elected to withdraw shall be made as set forth in Section 3.9, and
(c) Nektar shall have the right to continue to receive the information it would
otherwise be entitled to receive under the Agreement.

3.8 Disbanding of Committees and Withdrawal from Teams or Units. The Parties
shall have the right to disband either or both of the JSC or JFC, and/or
withdraw Nektar’s participation in each of Bayer’s internal GPT, GBT and RBU,
upon mutual agreement. Additionally, to the extent the applicable committee is
not disbanded or Nektar’s participation in the applicable team or unit is not
withdrawn pursuant to Section 3.7, such committees, teams, or units shall be
automatically disbanded or Nektar’s participation therein shall be withdrawn, as
applicable, as set forth below:

(a) The JSC shall be automatically disbanded upon the later of (i) expiration or
termination of the obligation to pay royalties in the Royalty Territory, or
(ii) discontinuation of Commercialization activities in the Shared Territory.

(b) The JFC shall be automatically disbanded upon the later of (i) expiration or
termination of the obligation to pay royalties in the Royalty Territory, or
(ii) discontinuation of Commercialization activities in the Shared Territory.

(c) Nektar’s participation in the GPT shall be automatically withdrawn [***]
years after the last to occur Regulatory Approval of the Product in the United
States, Japan or Europe.

(d) Nektar’s participation in the GBT shall be automatically withdrawn upon the
later of (i) expiration or termination of the obligation to pay royalties in the
Royalty Territory, or (ii) discontinuation of Commercialization activities in
the Shared Territory.

(e) Nektar’s participation in the RBU shall be automatically withdrawn upon the
later of (i) expiration or termination of the obligation to pay royalties in the
Royalty Territory, or (ii) discontinuation of Commercialization activities in
the Shared Territory.

 

- 20 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

3.9 Decision Making After Withdrawal from or Disbanding of Committees. If Nektar
elects to withdraw from the JSC and/or the JFC under Section 3.7, or if either
such committee is disbanded pursuant to Section 3.8, then after such withdrawal
or disbanding, the following shall apply to decisions formerly within the
jurisdiction of the committee(s) from which Nektar has withdrawn or that has
been disbanded:

(a) Decisions formerly within the jurisdiction of the JSC shall be submitted for
resolution by senior officers of each Party, subject to the decision making
processes and principles set forth in Sections 3.2(c) and 3.2(d) as if Sections
3.2(c) and 3.2(d) applied to decisions to be made by such senior officers rather
than to decisions to be made by the JSC.

(b) Decisions formerly within the jurisdiction of the JFC shall be submitted for
resolution by the JSC, if it then exists, or otherwise by senior officers
appointed by each Party as described in Section 3.9(a).

4. DEVELOPMENT PROGRAM

4.1 Project. Bayer and Nektar shall collaborate to Develop the Product. Nektar
shall use Commercially Reasonable Efforts, and shall have primary control and
direction in the Project for developing and Manufacturing Formulated Amikacin
through the completion of Phase III Clinical Trials, developing and
Manufacturing the Device, the conduct of the [***], and the completion of Phase
II Clinical Trials that are ongoing as of the Effective Date. Bayer shall use
Commercially Reasonable Efforts, and shall have primary control and direction in
the Project, for the clinical Development of the Product except for such [***]
and Phase II Clinical Trials, the preparation and submission of regulatory
filings for the Product, on a worldwide basis, and further CMC development of
Formulated Amikacin and the final packaging of the Product, obtaining and
maintaining all Regulatory Approvals for the Product in the Shared Territory and
in the Royalty Territory, and generally for the Commercialization of the
Product.

4.2 Development Plan and Development Budget.

(a) The Development of the Product shall be governed by a global Development
plan (“Development Plan”), and the costs and expenses relating to the
Development of the Product shall be governed by a Development budget
(“Development Budget”), the initial forms of which are attached as Exhibits
4.2(a)(i) and 4.2(a)(ii), respectively. Updates thereto made pursuant to
Section 4.2(b) shall be prepared by the GPT, for approval by the JSC. Each
Development Plan shall include without limitation details of all Clinical Trials
to be conducted by the Parties to support Regulatory Approval in the Territory,
and related time lines, as well as other material activities necessary for
Development of the Product in the Territory, and shall describe the proposed
overall program of Development for the Product in each applicable country,
including without limitation all preclinical studies, toxicology, pharmacology
studies, formulation, process development, clinical studies, and regulatory
plans and other elements of obtaining Regulatory Approval in each applicable
country. The Development Plan and the Development Budget shall be updated at
least once (1) per year and shall cover the following three (3) year period. The
Parties have prepared a portion of the initial Development Plan specifically
relating to the Device and a portion of the initial Development

 

- 21 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Budget relating to the Device (“Device Budget”) as well as a portion of the
initial Development Plan specifically relating to Formulated Amikacin and a
portion of the initial Development Budget relating to Formulated Amikacin (“Drug
Budget”), respectively, as of the Effective Date, which initial budgets are
attached as Exhibits 4.2(a)(iii) and 4.2(a)(iv), respectively.

(b) The GPT shall, on an annual basis, propose updates to the Development Plans
and Development Budgets (including, for clarity, the Device Budget and the Drug
Budget) for the following calendar year. The GPT shall submit such updated
Development Plans and Development Budgets to the JSC (with such Development
Budgets first being submitted to the JFC for review and endorsement), for review
and approval by September 30 of each calendar year for the following calendar
year. The JSC shall provide comments on each such updated Development Plan or
Development Budget, as applicable, within fifteen (15) days following their
submission. Within thirty (30) days following such original submission, the JSC
shall either approve the Development Plan and Development Budget or approve a
modified Development Plan and Development Budget prepared by the GPT and
endorsed by the JFC, consistent with the objectives for the Product and the aims
of the Project.

(c) If the actual costs incurred by Bayer under the Drug Budget in meeting
Bayer’s obligations as set forth on Exhibit 4.2(a)(iv) exceed the approved
amount set forth in the Drug Budget, Bayer may spend such additional amounts
without reimbursement from Nektar; provided that, if aggregate actual costs
incurred by Bayer exceed [***] of the aggregate approved amount set forth in the
Drug Budget, the Parties agree to discuss whether the economic terms between the
Parties should be restructured to reflect the investment of the additional
funds. If the actual costs incurred by Nektar under the Device Budget in meeting
Nektar’s obligations as set forth on Exhibit 4.2(a)(iii) exceed the approved
amount set forth in the Device Budget, Nektar may spend such additional amounts
without reimbursement from Bayer; provided that, if aggregate actual costs
incurred by Nektar exceed [***] of the aggregate approved amount set forth in
the Device Budget, the Parties agree to discuss whether the economic terms
between the Parties should be restructured to reflect the investment of the
additional funds.

4.3 Standard of Performance. Each Party, in performing its activities in
connection with the Project, shall comply with all Applicable Laws, including
without limitation where applicable, then-current GCP, GLP, and GMP.

 

- 22 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

4.4 Subcontracting Permitted.

(a) Bayer acknowledges and agrees that portions of the work to be performed by
Nektar under the Project (including, without limitation, manufacture of the
Device) may be performed on behalf of Nektar by Third Parties, provided that
(i) Nektar shall first have obtained written confidentiality agreements with any
such subcontractors and written assignments of, or equivalent rights under, all
Patent rights and know-how that such subcontractors may develop by reason of
work performed under this Agreement, (ii) Nektar may not subcontract obligations
to co-promote in the Shared Territory without Bayer’s prior written consent
(which consent may not be unreasonably withheld or delayed), unless the GBT has
previously approved such subcontracting, and (iii) Nektar shall be and remain
responsible to Bayer for the performance of its subcontractors.

(b) Nektar acknowledges and agrees that portions of the work to be performed by
Bayer under the Project (including, without limitation, manufacture of
Formulated Amikacin for commercial use) may be performed on behalf of Bayer by
Third Parties, provided that (i) Bayer shall first have obtained written
confidentiality agreements with any such subcontractors and written assignments
of, or equivalent rights under, all Patent rights and know-how that such
subcontractors may develop by reason of work performed under this Agreement,
(ii) Bayer may not subcontract obligations to co-promote in the Shared
Territory, without Nektar’s prior written consent (which consent may not be
unreasonably withheld or delayed), and (iii) Bayer shall be and remain
responsible to Nektar for the performance of its subcontractors.

5. REGULATORY MATTERS

5.1 Pharmacovigilance Agreement. The Parties shall, within sixty (60) days after
written request by the JSC, convene a meeting to negotiate in good faith the
terms and conditions of a pharmacovigilance agreement (“Pharmacovigilance
Agreement”), which shall establish all material economic, regulatory, business
and technical terms under which the Parties shall collect, monitor, research,
assess and evaluate information from healthcare providers and patients on the
adverse effects, if any, of Formulated Amikacin, the Device and the Product,
with a view to identifying new information about hazards associated with
Formulated Amikacin, the Device and the Product and preventing harm to patients.
Within ninety (90) days after the commencement of those negotiations, the
Parties shall exercise Commercially Reasonable Efforts to execute a mutually
satisfactory Pharmacovigilance Agreement.

5.2 Preparation of Regulatory Filings. Each Party, at such Party’s sole cost and
expense unless otherwise provided for herein, shall be responsible for
preparing, filing, and maintaining, and shall own, the regulatory filings
relating to the Product as set forth below:

(a) At its expense, Nektar shall use Commercially Reasonable Efforts to prepare
and maintain DMFs covering the Device, and Nektar shall own any such DMFs.
Nektar shall also use Commercially Reasonable Efforts to prepare and maintain
DMFs covering Formulated Amikacin and the Product; provided, however, that the
Party conducting Manufacturing for Commercialization of the Formulated Amikacin
and Product shall own and maintain any such DMFs, it being understood and agreed
that during the term hereof, such

 

- 23 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Manufacture of Formulated Amikacin and Product may be conducted by Bayer. During
the term of this Agreement, Nektar grants to Bayer and its Sublicensees a right
of reference to the DMFs for the Device owned by Nektar to the extent necessary
for, and for the purposes of, preparing, filing or maintaining INDs, NDAs, MAAs
and other regulatory filings relating to the Product in the Shared Territory or
the Royalty Territory, including without limitation CMC Data. Nektar shall share
with Bayer relevant CMC Data (redacted, if deemed necessary in Nektar’s
reasonable opinion) portions of such DMFs, with the right to inspect, upon
Bayer’s request. The Party that owns a DMF shall be responsible for all
interactions with Regulatory Authorities relating to such DMF. The foregoing
notwithstanding, all Information required by Bayer for regulatory filings will
be provided to Bayer by Nektar for all countries where such filings are
required.

(b) At its expense, Bayer, its Affiliates and its Sublicensees shall use
Commercially Reasonable Efforts to prepare, obtain and maintain all regulatory
dossiers and Regulatory Approvals covering the Product in the Territory, and
shall provide Nektar, [***], with a copy of all documents included in such
regulatory dossiers and Regulatory Approvals. Except as provided in
Section 5.2(a), Bayer or its designee shall be the owner of all such filings and
shall be responsible for all interactions with Regulatory Authorities relating
thereto; provided, however, that at all times during the term hereof, Nektar
shall have the opportunity to participate in all meetings and other
communications with Regulatory Authorities relating to the Product, [***]. In
addition to Bayer’s other obligations under this Section 5.2(b), Bayer shall
keep Nektar informed, on a regular basis (but no less frequently than quarterly)
of regulatory filings related to the Product.

(c) During the term of this Agreement, Bayer grants to Nektar a right of
reference (including, without limitation, the right to inspect) to the CMC Data
pertaining to the Product or for Nektar’s use in applications within the Field
that do not conflict with Nektar’s covenants set forth in Section 2.5.

5.3 Notice of Communication with Regulatory Authorities. Bayer shall be
responsible for reporting all adverse events and handling all complaints and
communications (including without limitation with Regulatory Authorities)
relating to the Product, except in those countries where the CE Mark owner for
the Device is required to communicate Device pharmacovigilance directly to
Regulatory Authorities (in which case Nektar shall report all adverse events and
handle all complaints and communications, including without limitation with
Regulatory Authorities, relating to the Device). Except as otherwise provided
for in this Section 5.3, each Party shall provide quarterly summaries to the
other Party of any oral or written communications to or from Regulatory
Authorities on matters related to the Product or which may reasonably be deemed
to impact Product Development, manufacture, Commercialization or Regulatory
Approval. Notwithstanding the foregoing, if Nektar Manufactures Device or
Formulated Amikacin at any time during the term of this Agreement, then Bayer
shall notify Nektar of any oral communications, and provide Nektar with copies
of any written communications, to or from Regulatory Authorities on matters
related to the Device or Formulated Amikacin, as applicable, or which may
reasonably be deemed to impact Device or Formulated Amikacin, as applicable,
within three (3) business days of receipt of such communication, or such earlier
date as required by Applicable Law or Regulatory Authority. Moreover, in each
such case, Bayer shall give Nektar reasonable opportunity to review and comment
on any proposed response to any such oral or written communications to or from
Regulatory Authorities prior to submitting any response thereto, and provide
Nektar with a copy of the final response as specified herein.

 

- 24 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

5.4 Regulatory Compliance.

(a) Each of Nektar and Bayer shall reasonably cooperate with the other Party in
its efforts toward ensuring that all government price and gift reporting, sales,
marketing and promotional practices with respect to the Product meet the
standards required by Applicable Laws, including without limitation state and
federal laws and regulations, as well as applicable guidelines concerning the
advertising of prescription drug products, the OIG Compliance Guidance Program,
the American Medical Association (the “AMA”) Guidelines on Gifts to Physicians,
the PhRMA Code, and the ACCME Standards.

(b) Each of Nektar and Bayer shall provide its employees and its contract sales
force, if any, involved in sales, marketing, promotion, or price or gift
reporting for the Product appropriate training on proper marketing and sales
techniques. Such training will include, among other topics, FDA requirements and
other state and federal regulations and guidelines concerning the advertising of
prescription drug products, the OIG Compliance Guidance Program, the AMA
Guidelines on Gifts to Physicians, the PhRMA Code, and the ACCME Standards. If
requested by the other Party, each of Nektar and Bayer shall provide a written
description of the training to the other Party no less frequently than on an
annual basis.

(c) Nektar shall provide to Bayer upon request copies of all Nektar documents
that are related to the pricing issues addressed in the CIA and other price
reporting obligations of Bayer under Applicable Laws. This will include, but is
not necessarily limited to, a list of all research and continuing medical
education grants, the date of the grant, the amount of the grant, and, if
requested by Bayer, the rationale for the grant.

(d) Each of Nektar and Bayer shall reasonably cooperate with the other Party to
provide the other Party access to any and all information, data and reports
required by the other Party in order to comply with the relevant provisions of
the Medicare Modernization Act and any other Applicable Laws, including without
limitation reporting requirements, in a timely and appropriate manner. Bayer
shall ensure that its reporting to the Centers for Medicare and Medicaid
Services and other federal and state healthcare programs related to the Product
is true, complete and correct in all respects; provided, however, that Bayer
shall not be held responsible for submitting erroneous reports if such
deficiencies result from information provided by Nektar which itself was not
true, complete and correct.

(e) Nektar shall endeavor to prepare and provide to Bayer any data or other
information covered by this Section 5.4 in accordance with methodologies
specified by Bayer, and shall advise Bayer if there is any respect in which it
has been unable to do so. If Nektar has a question about whether a specific
transaction or other event needs to be reported to Bayer pursuant to this
Section 5.4, Nektar’s obligation shall be satisfied by delivery of a true,
complete and correct report of such transaction or other event, without a
determination as to the proper reporting or legal characterization of such
matter.

 

- 25 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(f) Bayer shall notify Nektar in advance of submission of any material
information provided by Nektar pursuant to this Section 5.4 that Bayer proposes
to submit to any governmental entity. Bayer further agrees to seek confidential
treatment of any such information relating to Nektar that it submits to any
governmental entity to the extent permitted under the CIA and any Applicable
Laws.

(g) Nektar and Bayer shall confer with each other on a regular basis to discuss
and compare their respective procedures and methodologies relating to each
Party’s compliance with any Applicable Laws or fulfillment of any other
obligation contained in this Section 5.4. In the event that the Parties have
different understandings or interpretations of this Section 5.4 or of the
applicability of or standards required by any Applicable Law, then the Parties
shall confer and seek to reach common agreement on such matters.

5.5 Regulatory Documentation. Bayer shall own and retain all right, title and
interest in and to all Regulatory Approvals and all regulatory documentation
with respect to the Product, excluding the DMF for the Device and CE Mark
therefor (and equivalents of the foregoing).

5.6 Transfer of IND. Within ninety (90) days after the Effective Date, Nektar
shall transfer the existing IND for the Product to Bayer; provided, however,
that any DMFs for the Device shall remain with Nektar as provided for in
Section 5.2(a).

5.7 Product Recall. The Manufacturing and Supply Agreement shall contain
standard provisions acceptable to both Parties regarding (a) a Regulatory
Authority’s issuance or request of a recall or similar action in connection with
the Product and (b) either Party’s determination that an event, incident or
circumstance has occurred which may result in the need for a recall or market
withdrawal.

5.8 Conformité Europeen Mark. Subject to Applicable Law, Nektar shall apply for,
maintain and be responsible for all obligations associated with the Conformité
Europeen Mark for the use of the Device with the Product.

5.9 Cooperation. Nektar shall reasonably cooperate with Bayer in providing data
and other information generated in connection with Clinical Trials conducted by
or on behalf of Nektar for the Product prior to or after the Effective Date.

6. DILIGENCE

6.1 Bayer shall use Commercially Reasonable Efforts to Develop and Commercialize
the Product in the Territory in accordance with the terms of this Agreement.
Nektar shall use Commercially Reasonable Efforts to perform its obligations set
forth in the Development Plan and Commercialization Plan or as otherwise set
forth in this Agreement.

 

- 26 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

7. COMMERCIALIZATION

7.1 Commercialization Plan and Commercialization Budget in the Shared Territory.

(a) The GBT shall submit the first draft Commercialization Plan and first draft
Commercialization Budget to the JSC for review and approval by a date to be
established by the JSC. It is understood that such drafts may contain open
issues and identify areas wherein more information is needed to complete the
drafts and to prepare a more complete Commercialization Plan and
Commercialization Budget. Within a time frame necessary to meet the Parties’
respective internal budget submission deadlines, the GBT, after taking into
consideration the comments of the JSC, will prepare a more complete
Commercialization Plan and Commercialization Budget for submission to the JSC
for its review and approval.

(b) By or before September 30, 2007, the GBT shall develop, and the JSC shall
review and approve, in accordance with Section 3.2(b) a three (3) year
commercialization plan (the “Commercialization Plan”) for the Product for the
Shared Territory, which shall include but not be limited to (i) details
regarding demographics, market dynamics, and market strategies in the Shared
Territory for the Product and patient population, estimated launch dates in the
Shared Territory, and sales and expense forecasts in the Shared Territory, and
(ii) a marketing plan (including without limitation pricing strategies
pertaining to discounts and samples) for the Shared Territory, health economics
studies to be performed or other payor related and studies required to determine
or evaluate the impact of health economic studies, and other payor related
studies on potential prices for the Product. By or before September 30, 2007,
the GBT shall develop and submit to the JFC for review and endorsement, and the
JSC shall review and approve, in accordance with Section 3.2(b), a three
(3) year commercialization budget (“Commercialization Budget”) for
Commercialization of the Product, including without limitation the Third Parties
to be utilized in such activities and the arrangements with them that have been
or are proposed to be agreed upon. Each Commercialization Budget for the Shared
Territory shall include without limitation a budget of the expenses expected to
be incurred in connection with performing the Commercialization Plan, including
without limitation Pre-Launch Costs and Allowable Expenses in the Shared
Territory. The Commercialization Plan and the Commercialization Budget shall be
updated at least once (1) per year and shall cover the following three (3) year
period.

(c) Any significant proposed change in any Commercialization Plan during the
course of the year will be communicated promptly to the JSC for its approval,
and any significant proposed change in any Commercialization Budget during the
course of the year will be communicated promptly to the JFC for its endorsement.
In addition, the GBT shall provide an update on each Commercialization Plan and
Commercialization Budget to the JSC and JFC, respectively, in a manner
consistent (with respect to timing and content) with such updates as are
reported internally by Bayer on its existing products at such time.

(d) Budgetary Disputes. For Commercialization activities in the Shared Territory
for which a Party is designated “Lead” in Exhibit 3.2, such Party may determine
that costs for such activities under the Commercialization Plan may be incurred
that exceed the amount specified in the Commercialization Budget for such
activities (excluding the

 

- 27 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

[***]) by up to [***]. In such case, such excess costs will be included in
Allowable Expenses. For Commercialization activities in the Shared Territory for
which a Party is designated “Lead” in Exhibit 3.2, if such Party desires to
propose that costs for such activities under the Commercialization Plan should
be incurred that exceed the amount specified in the Commercialization Budget for
such activities (excluding the [***]) by more than [***], such excess costs will
not be included in Allowable Expenses, but the Parties shall discuss the basis
for such proposal and whether the economic terms between the Parties should be
restructured to reflect the potential investment of such additional funds.

7.2 Launch Plan and Launch Budget for the Shared Territory.

(a) Each Commercialization Plan and Commercialization Budget shall be updated by
the GBT, in advance of the Commercial Launch of the Product in the Shared
Territory, to include without limitation a launch plan (the “Launch Plan”) and
launch budget (the “Launch Budget”) for launch and the three (3) year period
following the Commercial Launch date. Each such Launch Plan and Launch Budget
shall be developed by the GBT, submitted to the JFC for review and endorsement,
and presented to the JSC for review and approval.

(b) The GPT shall estimate for each country a realistic date for Regulatory
Approval of the Product by the relevant Regulatory Authority, and the GBT will
use this estimated date to submit its Launch Plan at least six (6) months prior
to the estimated Regulatory Approval date to the JSC. By September 30 of each
calendar year thereafter, if not yet executed, each Launch Plan and Launch
Budget for the Product shall be updated by the GBT, submitted to the JFC for
review and endorsement, and presented to the JSC for review and approval.

(c) Each Launch Plan shall include without limitation (i) updated market and
sales forecasts in units and estimated revenues of the Product for the three
(3) year period following Commercial Launch of the Product in the Shared
Territory, (ii) estimated resource requirements for the Product in the Shared
Territory, and (iii) such other matters deemed appropriate by the GBT.

(d) Each Launch Budget shall include without limitation a breakdown of
individual Allowable Expense items expected to be incurred in connection with
performing the applicable Launch Plan, detailed sufficiently to meet the
requirements of the Parties’ respective management and auditors for reporting
and controlling, and shall include without limitation all related Pre-Launch
Costs.

7.3 [***]. Nektar shall provide [***] (“[***]”) to support the use of the
Product in hospitals and other centers of care in the Shared Territory, with
approximately [***] Bayer sales representatives, or the ratio set forth in the
Commercialization Plan. Bayer shall be responsible for performing all other
marketing, sales, and promotion activities in the Shared Territory, including
without limitation providing a promotional sales force. The Parties will
mutually agree upon the size and scope of responsibilities of Nektar’s [***].
The activities of Bayer’s promotional sales force and Nektar’s and Bayer’s [***]
shall be conducted in accordance with Bayer’s policies and the Launch Plan and
the Commercialization Plan. The expenses of Nektar’s [***] shall be included in
Allowable Expenses.

 

- 28 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

7.4 [***]. Bayer and Nektar shall each provide [***] (“[***]”), who will be
responsible for medical education and supporting physicians and scientists for
the Product in the Shared Territory, all in accordance with the
Commercialization Plan. The expenses of Bayer’s and Nektar’s [***] shall be
included in Allowable Expenses.

7.5 Sales Representative Compliance. Each of Bayer and Nektar agrees to provide
regular healthcare compliance training to its employees involved in the sales,
marketing, promotion of, or price reporting for, the Product as appropriate and
necessary that meets the training requirements and standards established by the
GBT, and that will, at a minimum, cover the content and frequency of the
training required by the CIA, Applicable Laws and all industry standards
(including without limitation PhRMA Code and OIG guidance). Each of Bayer and
Nektar agrees that any employees involved in the sales, marketing, promotion of,
or price reporting for, the Product shall not have any legal or regulatory
disqualifications, bars or sanctions in contravention of the CIA or any other
requirement of Applicable Laws.

7.6 Commitment in the Shared Territory. Bayer sales representatives in the
Shared Territory will spend at least [***] of their overall working time
promoting the Product in the Shared Territory (for a total effort by Bayer of at
least [***] full-time equivalents (“FTEs”) per year) over each of the first
[***] years after Commercial Launch in the Shared Territory. Nektar’s [***] in
the Shared Territory will spend at least [***] of their overall working time
promoting the Product in the Shared Territory (for a total effort by Nektar of
at least [***] FTEs per year) over each of the first [***] years after
Commercial Launch in the Shared Territory. For clarity, any portion of their
overall working time that the foregoing FTEs spend on promotion of products
other than the Product shall not be included in Allowable Expenses. The JFC
shall designate an appropriate methodology for effecting an allocation of
promotional efforts made by any of the foregoing FTEs between the Product and
other products.

7.7 Packaging; Bayer and Nektar Marks. Bayer shall be responsible for all
packaging (non-commercial and commercial) and labeling of the Product. To the
extent allowed by Applicable Law and consistent with Bayer’s internal Trademark
policy as to size, location and prominence, all Product labeling and packaging,
including without limitation Device packaging and package inserts and any
promotional materials associated with the Product shall carry, in a conspicuous
location, the Trademark of Nektar, subject to Bayer’s reasonable approval of the
size, position, and location thereof on the Product or its components; provided
such Trademark of Nektar shall be displayed in equal size and prominence as
Bayer’s Trademarks. Such Trademark shall be in addition to the Trademarks of
Bayer. Further, such labeling and packaging and any promotional materials
associated with the Product or the Device shall carry, in a conspicuous
location, a Patent notice in accordance with and when required by the Applicable
Laws of the country in which (a) the Product is sold, and (b) a claim in a
Patent included in the Nektar Patent Rights or a Patent Controlled by Bayer
covering the Product exists (including without limitation, in each case, Joint
Patent Rights). Nektar and Bayer authorize the use of their respective
Trademarks pursuant to this Section 7.7.

 

- 29 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

7.8 Promotion in [***].

(a) If Nektar develops reasonable promotional and selling capabilities within
[***] within [***] years following Commercial Launch in [***], then Nektar shall
have the first right to discuss with Bayer the terms under which Nektar would
provide [***] or other promotional and sales support for the Product in [***].

(b) Prior to entering into any agreement with a Third Party relating to
promotion or sale of the Product in [***], Bayer shall first notify Nektar in
writing, and Nektar shall have the exclusive right (if it has reasonable
promotional and selling capabilities), for a period of [***] days, to negotiate
in good faith the terms of an agreement whereunder Nektar would obtain the right
to provide [***] and/or other promotional sales and support for the Product in
[***]. After such period, if the Parties do not execute a definitive agreement
governing such promotion or sales rights, Bayer shall be free to negotiate with
Third Parties the terms under which such Third Parties would obtain such rights
in [***], and Bayer may enter into a binding agreement with any such Third Party
regarding promotion or sale of the Product in [***]; provided that the material
terms of any such agreement, taken as a whole, are more favorable to Bayer than
the terms last proposed by Nektar.

8. PAYMENT OBLIGATIONS

8.1 Research and Development Funding. The Parties shall perform Development
activities to develop and support Regulatory Approval of the Product pursuant to
the Development Plan and Development Budget. Subject to the oversight of the GPT
and endorsement by the JFC and compliance with the Development Plan:

(a) Bayer shall be solely responsible for, [***], all costs and expenses
incurred in connection with the clinical Development of the Product (other than
the [***] and Phase II Clinical Trials that are ongoing as of the Effective
Date), the preparation and submission of regulatory filings for the Product, on
a worldwide basis, further CMC development of Formulated Amikacin and the final
packaging of the Product, obtaining and maintaining all Regulatory Approvals for
the Product in the Shared Territory and in the Royalty Territory, and generally
for the Commercialization of the Product. If Bayer does not take over clinical
supply manufacturing of the Product, it will reimburse Nektar for costs of the
Product formulation development activities as set forth in Exhibit 4.2(a)(iv).

(b) Nektar shall be solely responsible for, [***], all costs and expenses
incurred in connection with all further Development of the Device conducted
through completion of Phase III Clinical Trials.

(c) Each Party shall provide reasonable assistance and technical expertise as
necessary to transfer appropriate technology to support Development of the
Product under the Agreement. Such assistance may include the grant of
appropriate rights of access and reference to regulatory filings to enable the
Parties to assume responsibility for Development of the Product, and
participation in meetings with regulatory agencies with respect to the Product.
The costs and expenses of all such assistance and transfer of technical
expertise by Nektar to Bayer shall be borne solely by Bayer.

 

- 30 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(d) [***] Costs that are included in the Commercialization Plan and
Commercialization Budget shall be included in Allowable Expenses; provided,
however, that, if the portion of any [***] Costs for which Nektar is responsible
according to its share of Product Profit and Loss pursuant to Section 8.2(b)
that are included in the Commercialization Plan and Commercialization Budget
exceeds [***], any additional [***] Costs shall not be included in Allowable
Expenses and shall be borne solely by Bayer. Bayer shall solely bear any [***]
Costs in the Royalty Territory, and any [***] Costs in the Shared Territory
shall be included in Allowable Expenses.

8.2 Shared Territory Pre-Launch Costs; Profit-Sharing.

(a) Pre-Launch Costs. The Parties shall share all Pre-Launch Costs in the Shared
Territory pursuant to a methodology and time line set forth in the
Commercialization Plan and Commercialization Budget. Such methodology and time
line will be established within ninety (90) days after the Effective Date. The
ratio of such sharing shall be as follows: Bayer shall bear [***] of such costs,
and Nektar shall bear [***] of such costs.

(b) Product Profit and Loss.

(i) Subject to Section 8.2(b)(ii) and Section 8.2(b)(iii)(x), commencing upon
Regulatory Approval of the Product in the Shared Territory, the Parties shall
share all Product Profit and Loss on sales of the Product in the Shared
Territory for as long as the Product is being sold in the Shared Territory as
follows: Bayer shall receive or bear, as applicable, fifty-two percent (52%) of
Product Profit and Loss, and Nektar shall receive or bear, as applicable,
forty-eight percent (48%) of Product Profit and Loss. Exhibit 8.2(b)(i) contains
an example of the Product Profit and Loss calculation methodology applicable to
Net Sales of the Product under this Section 8.2(b)(i).

(ii) Nektar may elect to opt out of sharing Product Profit and Loss upon written
notice to Bayer no later than [***] months prior to the anticipated first
Commercial Launch in the Shared Territory, in which case Nektar shall thereafter
have no responsibility to bear any Pre-Launch Costs or Allowable Expenses, and
shall not be entitled to share Product Profit and Loss. Bayer shall thereafter
treat the Shared Territory as the Royalty Territory for purposes of the payments
to be made under Section 8.4(a), (b), (c), (e) and (f) and Sections 8.5-8.10
(but not for purposes of Section 8.4(d)), provided that the Net Sales in the
Shared Territory shall not be aggregated with Net Sales in the Royalty Territory
for purposes of payments to be made under Section 8.4(a), and further provided
that the royalty rate applicable to the Shared Territory under Section 8.4(a)
shall be fixed at thirty percent (30%) of annual Net Sales in the Shared
Territory (subject to any applicable [***] under Sections 8.2(b)(iii)(y),
8.2(c)(ii) or 8.4(b)). The royalties due under this Section 8.2(b)(ii) shall
continue from the date of Commercial Launch in the Shared Territory until the
later of: (A) ten (10) years thereafter; or (B) the expiration date (or the
effective date of any lapse, abandonment or dedication to the public use) of the
last Valid Claim covering the Product, or covering the importation, Manufacture,
use, offer for sale or sale of the Product, in the Shared Territory. If Nektar
opts out of sharing Product Profit and Loss pursuant to this Section 8.2(b)(ii),
(1) Nektar shall thereafter be solely responsible for the payment of all amounts
[***], and (2) all of the Parties’ payment obligations, other than those
relating to Product Profit and Loss and Allowable Expenses, as set

 

- 31 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

forth in this Agreement will continue to apply. For clarity, milestone payments
payable by Bayer to Nektar pursuant to Section 8.4(d) shall not accrue based on
sales of the Product in the Shared Territory.

(iii) In the event that:

A. [***]; and

B. [***];

then thereafter for so long as there is [***]: (x) the Parties shall not share
Product Profit and Loss in accordance with the percentages set forth in
Section 8.2(b)(i), but instead shall share all Product Profit and Loss in the
Shared Territory as follows: Bayer shall receive [***] of Net Sales and Net
Sublicense Revenues and bear [***] of Allowable Expenses, and Nektar shall
receive [***] of Net Sales and Net Sublicense Revenues and bear [***] of
Allowable Expenses, or (y) in the event that Nektar opts out of sharing Product
Profit and Loss under Section 8.2(b)(i), then after such time as Nektar has
opted out of sharing Product Profit and Loss pursuant to Section 8.2(b)(ii), the
royalty rate on royalties due under Section 8.2(b)(ii) shall be [***].
Notwithstanding the foregoing, [***], then this Section 8.2(b)(iii) shall apply
again. Exhibit 8.2(b)(iii) contains an example of the Product Profit and Loss
calculation methodology under Section 8.2(b)(iii)(x).

(c) [***] Expenses.

(i) The expenses Nektar shall be entitled to include in Allowable Expenses in
the calculation of Product Profit and Loss for payments [***] with respect to
the Shared Territory shall not exceed [***] of Net Sales of the Product in the
Shared Territory for [***] and shall not exceed [***] of Net Sales of the
Product in the Shared Territory for [***]. Other than with respect to the
foregoing, as between the Parties, Nektar shall be solely responsible for the
payment of all other amounts [***] with respect to the Shared Territory,
including, without limitation, payments resulting from “[***], and such amounts
shall not be included in Allowable Expenses.

(ii) [***].

(d) Method and Timing of Payments. Within [***] days after the end of each of
the [***] calendar quarters, and [***] days after the end of the [***] calendar
quarter, of each calendar year following Commercial Launch in the Shared
Territory: (i) Bayer shall report to Nektar and the JSC as outlined in Exhibit
1.8 Bayer’s gross revenues and individual Allowable Expense items (each with
appropriate supporting information) necessary for the computation of Product
Profit and Loss for such quarter, and (ii) Nektar shall report to Bayer and the
JSC as outlined in Exhibit 1.8 Nektar’s individual Allowable Expense items (with
appropriate supporting information) necessary for the computation of Product
Profit and Loss for such quarter. The reports and payments due pursuant to this
Section 8.2(d) for each calendar quarter shall include any reconciliations and
adjustments with respect to previous quarters necessary to effect the sharing of
Product Profit and Loss set forth in Section 8.2(b). In the event that the
Allowable Expenses are greater than the sum of Net Sales and Net Sublicense
Revenues for a particular quarter, the difference shall be deemed a loss, which
shall be allocated to each

 

- 32 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Party in accordance with Section 8.2(b)(i) or 8.2(b)(iii)(x). Payments
(including any reconciling payments for previous quarters) shall be made for
each calendar quarter within [***] days after the reports are due and received
from the Parties by Bayer or Nektar as applicable to effect the Parties’ sharing
of Product Profit and Loss as set forth in this Section 8.2.

8.3 Milestone Payments. Bayer shall make the following non-refundable,
non-creditable Milestone Payments (the “Milestone Payments”) to Nektar, with
respect to the Product, within [***] days after achievement of the relevant
milestone for the Product. The milestones in this Section 8.3 are cumulative,
such that under no circumstances is any single Milestone Payment to be deemed in
lieu of, or to be substituted for, another Milestone Payment. For clarity, each
milestone in this Section 8.3 is payable by Bayer to Nektar only once with
respect to the achievement of any milestone under this Agreement.

 

Milestone Event

  

Payment

(millions of
Dollars)

 

(i) Effective Date (reimbursement by Bayer [***])

   $ 50 *

(ii) [***]

   $ 10 **

(iii) [***]

   $ [ ***]

(iv) [***]

   $ [ ***]

(v) [***]

   $ [ ***]

(vi) [***]

   $ [ ***]

(vii) [***]

   $ [ ***]

(viii) [***]

   $ [ ***]

--------------------------------------------------------------------------------

  * $10 million of this payment shall be repaid to Bayer if Bayer terminates
this Agreement within thirty (30) days following delivery by Nektar to Bayer of
the final report for the [***].

** This milestone payment shall be used by Nektar to reimburse Bayer’s
Development Costs of conducting any Phase III Clinical Trial in the Territory.
Bayer shall invoice Nektar quarterly for such Development Costs as such costs
are incurred pursuant to the Development Budget commencing with the calendar
quarter immediately following the calendar quarter in which the first Phase III
Clinical Trial Commences. Bayer shall provide to Nektar with such invoice
documentation reasonably acceptable to Nektar evidencing such Development Costs,
and Nektar shall have the right to verify any such Development Costs. Nektar
shall pay such invoiced amounts within [***] days after its receipt of an
invoice. If Bayer terminates this Agreement before such milestone payment is
fully applied to reimburse such costs, Nektar shall have the right to retain any
remaining portion of such milestone payment not applied to reimburse such costs
as of the effective date of such termination.

 

- 33 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

8.4 Royalties in the Royalty Territory.

(a) In addition to any amounts due to Nektar under Sections 8.1, 8.2 and 8.3,
and subject to the other provisions of this Section 8.4 and the terms and
conditions of this Agreement, in consideration for the grant of the license
under the Nektar Patent Rights and Nektar Know-How to Bayer under
Section 2.1(a), Bayer shall pay Nektar non-refundable and non-creditable
incremental royalties in the Royalty Territory based on the aggregate annual Net
Sales of all Product sold in all countries in the Royalty Territory in a
calendar quarter to Third Parties by or on behalf of Bayer, its Affiliates or
Sublicensees, in which, and for so long as, the Product or the manufacture, use,
sale, offer for sale, or importation of the Product would infringe a Valid Claim
or constitute a misappropriation of the Nektar Know-How in such country in the
absence of such license, according to the following royalty rates (for the
purposes hereof, “annual” means any complete calendar year period beginning on
January 1 and ending on December 31):

 

Annual Royalty Rate

  

Annual Net Sales in the Royalty Territory

(millions of Dollars)

14% of the amount between

   $[***]

[***]% of the amount between

   >$[***]

[***]% of the amount between

   >$[***]

[***]% of the amount between

   >$[***]

30% of the amount

   >$[***]

Exhibit 8.4(a) contains an example of the royalty calculation methodology
applicable to Net Sales of the Product under Section 8.4(a).

(b) In the event that there is no Valid Claim covering the Product, or covering
the importation, Manufacture, use, offer for sale or sale of the Product in a
given country in the Royalty Territory, then the applicable royalty rates under
Section 8.4(a), subject to any [***] under Sections 8.4(e) and/or 8.4(f), in
such country shall be [***].

Exhibit 8.4(a) contains an example of the royalty calculation methodology
applicable to Net Sales of the Product under Section 8.4(b).

(c) The royalties due under Sections 8.4(a) and 8.4(b) shall continue on a
country-by-country basis, from the date of Commercial Launch of the Product in
such country until the later of: (i) ten (10) years thereafter; or (ii) the
expiration date (or the effective date of any lapse, abandonment or dedication
to the public use) of the last Valid Claim covering the Product, or covering the
importation, Manufacture, use, offer for sale or sale of the Product, in such
country. The royalty rates at which Bayer is obligated to pay royalties under
this Section 8.4(c) are determined by the percentages set forth in Sections
8.4(a) and 8.4(b), such that at any

 

- 34 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

point in time during which Bayer has a royalty payment obligation under Sections
8.4(a) or 8.4(b), the royalty rate shall be determined on a country-by-country
basis by whether or not there is Valid Claim covering the Product, or the
importation, Manufacture, use, offer for sale or sale of the Product, in such
country.

(d) Additional Royalty Payments. The following one-time additional royalty
payments will also be paid by Bayer to Nektar within [***] days after the
delivery of the report under Section 8.5 demonstrating the first occurrence of
each of the following events:

 

Event

  

Payment

(millions of

Dollars)

 

First time that Net Sales in the Royalty Territory in a calendar year [***]

   $ [ ***]

First time that Net Sales in the Royalty Territory in a calendar year [***]

   $ [ ***]

First time that Net Sales in the Royalty Territory in a calendar year [***]

   $ [ ***]

First time that Net Sales in the Royalty Territory in a calendar year [***]

   $ [ ***]

First time that Net Sales in the Royalty Territory in a calendar year [***]

   $ [ ***]

All of the additional royalty payments made under this Section 8.4(d) are
non-refundable and non-creditable, and each such payment is payable only once.

(e) Nektar shall be solely responsible for the payment of all amounts [***] with
respect to the Royalty Territory. [***].

(f) On a country-by-country basis, in the event that:

(i) [***]; and

(ii) [***];

then thereafter for so long as there is [***], the royalty rate in such country
as calculated in accordance with Section 8.4(a) shall be [***] for annual Net
Sales in the Royalty Territory less than or equal to [***], and (2) [***] for
annual Nets Sales in the Royalty Territory greater than [***]. Notwithstanding
the foregoing, if at any point [***], then this Section 8.4(f) shall apply
again.

 

- 35 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

8.5 Payments. Payments due under Section 8.4(a) shall be paid not later than
[***] calendar days following the end of each calendar quarter with respect to
Net Sales in such quarter. Each payment under this Section 8.5 shall be
accompanied by a written report showing, on a country-by-country basis, (a) the
calendar quarter for which such payment applies, (b) the amount billed to Third
Parties for the Product during such quarter, (c) the total deductions from the
amount billed to arrive at Net Sales, (d) the quantities of all Product sold,
and (e) the amount of royalties due. Any late payments under this Agreement
shall bear interest at the prime rate of interest as reported on the first
business day following the date payment is due in the “Money Rates” section of
The Wall Street Journal (Eastern United States Edition).

8.6 Currency of Payment. All payments to be made under this Agreement shall be
made in Dollars. Net Sales made in foreign currencies shall be converted into
Dollars using the average of the month end daily currency exchange rates set
forth in The Wall Street Journal (Eastern United States Edition) for each of the
three calendar months included in the calendar quarter in which such Net Sales
were made. All such converted Net Sales and cost items shall be consolidated
with U.S. Net Sales for each calendar quarter and the applicable payments
determined therefrom.

8.7 Single Royalty. Royalties payable under Section 8.4(a) or (d) will be
payable only once with respect to a particular unit of the Product and will be
paid only once regardless of the number of Patents applicable to such Product.
If royalties are payable for the Product under Section 8.4(a), no royalties will
be payable for the Product under Section 8.4(b). For clarity, all royalties due
under the royalty-bearing licenses in Sections 2.1(a)(i), 2.1(a)(iii) and
18.7(b) are accounted for under the terms of this Agreement and no additional
royalties are payable with respect to Sections 2.1(a)(i), 2.1(a)(iii) and
18.7(b).

8.8 Sublicensing. In the event Bayer grants a sublicense under Section 2.1 to a
Sublicensee to make, use, import, offer to sell or sell the Product, such
sublicenses shall require the Sublicensee to account for and report its Net
Sales of the Product on the same basis as if such sales were Net Sales of the
Product by Bayer, and Bayer shall pay royalties on such sales as if the Net
Sales of the Sublicensees were Net Sales of Bayer.

8.9 Accounting.

(a) For the purposes of determining all costs and expenses hereunder, any cost
or expense allocated by either Party to a particular category for the Product
shall not also be allocated to another category for such Product, and any cost
or expense allocated to the Product in a particular country shall not be
allocated or allocable to another product of such Party in such country or the
same Product in a different country.

(b) Each Party agrees to determine Net Sales, Allowable Expenses, Patent costs,
Trademark Expenses and Pre-Launch Costs with respect to the Product using its
standard accounting procedures, consistent with GAAP or IFRS or IAS to the
extent practical as if the Product was a solely owned product of each Party,
except as specifically provided in this Agreement. In the case of amounts to be
determined by Third Parties (for example, Net Sales by Sublicensees), such
amounts shall be determined in accordance with GAAP or IFRS or IAS in effect in
the country in which such Third Party is engaged. The Parties also recognize
that such

 

- 36 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

procedures may change from time to time and that any such changes may affect the
definition of Net Sales, Allowable Expenses, or Pre-Launch Costs. The Parties
agree that, where such changes are economically material to either Party,
adjustments shall be made to compensate the affected Party in order to preserve
the same economics as are reflected under this Agreement under such Party’s
accounting procedures in effect prior to such change (for example, Development
or Commercialization). Where the change is or would be material to one Party,
the other Party shall provide an explanation of the proposed change and an
accounting of the effect of the change on the relevant revenue, cost, or expense
category.

(c) In the event of the payment or receipt of non-cash consideration in
connection with the performance of activities under this Agreement, the Party
engaging in such non-cash transaction shall advise the JFC of such transaction,
including without limitation such Party’s assessment of the fair market value of
such non-cash consideration and the basis therefor. Such transaction shall be
accounted for on a cash equivalent basis, as mutually agreed by the Parties in
good faith.

8.10 Withholding Tax. Any Party required to make a payment to any Party under
this Agreement shall be entitled to deduct and withhold from the amount
otherwise payable such amounts to the extent it is required to deduct and
withhold with respect to such payment under any provision of federal, state,
local or foreign tax law. Such withheld amounts shall be treated for all
purposes of this Agreement as having been paid to the Party on whose behalf it
was withheld. No deduction shall be made to the extent the paying Party is
timely furnished with necessary documents certifying that the payment is exempt
from tax or subject to a reduced tax rate.

9. MANUFACTURE AND SUPPLY OF AMIKACIN AND THE DEVICE

9.1 Manufacturing and Supply Agreement.

(a) Negotiation. The Parties shall, within sixty (60) days after written request
by the JSC, convene a meeting to negotiate in good faith the terms and
conditions of a manufacturing and supply agreement (“Manufacturing and Supply
Agreement”) which shall establish all material economic, quality, safety,
business and technical terms under which Nektar shall supply to Bayer all of
Bayer’s forecasted requirements of the Device. Within ninety (90) days after the
commencement of those negotiations, the Parties shall exercise Commercially
Reasonable Efforts to execute a mutually satisfactory Manufacturing and Supply
Agreement.

(b) Commercial Manufacturing and Supply. In connection with any Manufacturing
and Supply Agreement entered into pursuant to this Agreement, Bayer shall
provide Formulated Amikacin for commercial supply of the Product and shall be
responsible for final packaging of Formulated Amikacin with the Device. Bayer’s
cost for the Device, Formulated Amikacin, and final Product packaging for
commercial supply for the Shared Territory shall be included in Allowable
Expenses. Nektar shall supply the Device for use in the Manufacture of
commercial supplies of the Product to Bayer, at a price for the Shared Territory
equal to Nektar’s Fully Burdened Manufacturing Cost therefor, and at a price for
the Royalty Territory equal to one hundred thirty (130%) of Nektar’s Fully
Burdened Manufacturing Cost therefor. In the event that the amount Bayer pays to
Nektar for the Device in the Royalty

 

- 37 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Territory [***] in accordance with the dollar amounts and time schedule to be
set forth in the Manufacturing and Supply Agreement, such agreement would
specify that Bayer would have the right to [***] for commercial supply of the
Device to provide reasonable accommodation for the [***], provided that in no
event would the purchase price for the Device be less than [***] of Nektar’s
Fully Burdened Manufacturing Cost therefor. All amounts paid by Bayer to Nektar
for commercial supply of the Device for the Shared Territory, and Bayer’s Cost
of Goods Sold (as defined in Exhibit 1.8) for manufacturing Formulated Amikacin,
and performing final packaging and labeling of the Product, for commercial
supply in the Shared Territory, will be included in Allowable Expenses.

9.2 Clinical Manufacturing and Supply. Bayer shall pay Nektar, on an ongoing
basis, for the supply of the Device and Formulated Amikacin for use in Clinical
Trials of the Product at a price equal to Nektar’s Fully Burdened Manufacturing
Cost thereof. Payments due under this Section 9.2 shall be paid not later than
[***] days after the date of invoice by Nektar therefor. Within ninety (90) days
after the Effective Date, the Parties will enter into an agreement governing the
detailed terms of Nektar’s supply obligation under this Section 9.2. For
clarity, these payments shall not be included in Allowable Expenses for purposes
of the Product Profit and Loss calculations.

9.3 Manufacturing Expenditures. Bayer shall be responsible for all capital costs
incurred in connection with the Manufacture of Formulated Amikacin and Product
(excluding the Device), including without limitation building out manufacturing
capacity for Formulated Amikacin and Product and final packaging of the Product,
and the depreciation on such capital expenditures will be included in Allowable
Expenses to the extent allocable to the Shared Territory, in the manner
established by the JFC. Nektar shall be responsible for all capital costs
incurred in connection with the Manufacture of the Device, including without
limitation building out manufacturing capacity for the Device, and the
depreciation on such capital expenditures will similarly be included in
Allowable Expenses to the extent allocable to the Shared Territory, in the
manner established by the JFC.

10. RECORD KEEPING, RECORD RETENTION AND AUDITS

10.1 Record Keeping. Each Party shall record, to the extent practical, all
research and development Information relating to the Project in standard
laboratory notebooks, which shall be signed, dated and witnessed, or if kept
electronically, suitably validated. To the extent practical, the notebooks of
each Party for the Project shall be kept separately from notebooks documenting
other research and development of such Party. Each Party shall require its
employees, consultants and contractors (and in the case of Bayer, shall cause
its Affiliates and Sublicensees) to disclose any Inventions relating to the
Project in writing promptly after conception.

10.2 Record Retention. Nektar shall keep complete and accurate records
pertaining to the research, Development and Manufacture of the Device and Patent
costs and Trademark Expenses in sufficient detail to permit Bayer to verify the
costs related to the research, Development and Manufacturing efforts of Nektar
under this Agreement for which Bayer is responsible for paying, reimbursing or
sharing. Bayer shall keep complete and accurate records pertaining to the
research, Development, manufacture, regulatory activities, and

 

- 38 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Commercialization related to the Product and Patent costs and Trademark
Expenses, which documents would enable Nektar to confirm Bayer’s costs of
performing its obligations under this Agreement and to confirm the accuracy of
calculations of all payments made under this Agreement The records to be
maintained by each Party under this Section 10.2 shall be maintained for a
minimum of [***] years following the year in which the corresponding efforts or
payments, as the case may be, were made under this Agreement or longer if
required by Applicable Law.

10.3 Audit Request. Each Party shall, at its expense (except as provided below),
have the right to audit, not more than once during each calendar year and during
regular business hours, the records maintained by the other Party under
Section 10.2, to determine with respect to any calendar year, the accuracy of
any report or payment made under this Agreement in the [***] preceding years. If
a Party desires to audit such records, it shall engage an independent, certified
public accountant reasonably acceptable to the other Party, to examine such
records under conditions of confidentiality. Such accountant shall be instructed
to provide to the auditing Party a report verifying any report made or payment
submitted by the audited Party during such period, but shall not disclose to the
auditing Party any confidential Information of the audited Party not necessary
therefor. The expense of such audit shall be borne by the auditing Party;
provided, however, that, if an error of more than ten percent (10%) is
discovered, then such expenses shall be paid by the audited Party. If such
accountant concludes that additional payment amounts were owed to a Party during
any period, the debtor Party shall pay such payment amount (including without
limitation interest thereon from the date such amounts were payable) within
thirty (30) days after the date the creditor Party delivers to the debtor Party
such accountant’s written report so concluding, unless the debtor Party notifies
the creditor Party of any dispute regarding the audit and commences proceedings
under Section 20.10 within thirty (30) days after delivery of the accountant’s
report (in which case the payment shall be delayed until conclusion of the
proceeding). Such auditors shall not be paid on a contingency basis. Any
Information received by an auditing Party pursuant to this Section 10.3 shall be
deemed to be Confidential Information of the audited Party.

10.4 Survival. This Article 10 shall survive any termination or expiration of
this Agreement for a period of [***] years following the final payment made by
Bayer or Nektar hereunder, or longer if required by Applicable Law.

11. INVENTIONS, KNOW-HOW AND PATENTS

11.1 Existing Intellectual Property. Other than as expressly provided in this
Agreement, neither Party grants any right, title, or interest in any Patent
rights, Information, or other intellectual property right Controlled by such
Party to the other Party. Within ninety (90) days after the Effective Date,
Nektar shall file a continuation Patent Application consistent with applicable
patent laws and procedure based upon [***], such continuation to contain only
claims encompassing [***]. Within [***] days after such continuation Patent
Application is filed, Nektar shall transfer ownership and control of such
application to Bayer in a manner agreed to by the Parties, including to
effectuate Bayer’s ability to control prosecution of all inventions disclosed
therein and generically or specifically covering [***].

 

- 39 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

11.2 Ownership of Inventions.

(a) Ownership of inventions arising during and in the course of the Parties’
performance under the Agreement, and related intellectual property rights
(“Inventions”) shall be determined in accordance with U.S. rules of
inventorship, except as otherwise set forth in this Section 11.2(a), below. For
clarity, except as set forth in this Section 11.2(a), below, each Party shall
have an undivided interest in and to any Inventions made by employees or
independent contractors of both Parties (“Joint Inventions”), without a duty of
accounting to the other Party and without an obligation to obtain consent of the
other Party to grant licenses thereunder in countries in which such duty or
obligation would otherwise apply. Each Party shall promptly disclose, and shall
cause its Sublicensees and Affiliates to disclose, to the other Party any
Inventions that it or its employees, Sublicensees, Affiliates, independent
contractors or agents solely or jointly make, conceive, reduce to practice,
author, or otherwise discover. Notwithstanding the foregoing:

(i) Subject to Section 11.3(a)(i), Nektar shall solely own all Inventions
relating to the Device, to methods of using or manufacturing the Device, and/or
to the PDDS Platform Technology, whether made by employees, independent
contractors or agents of either Party or jointly by employees, independent
contractors or agents of both Parties. Such Inventions and Patents and Patent
Applications claiming such Inventions are included in the Nektar Patent Rights
and Nektar Know-How, as applicable, and licensed to Bayer pursuant to
Section 2.1.

(ii) Subject to Section 11.3(a)(ii), Bayer shall solely own all Inventions
relating to Formulated Amikacin or to methods of using or manufacturing the
Formulated Amikacin, including without limitation methods of treatment using
Formulated Amikacin, whether made by employees, independent contractors or
agents of either Party or jointly by employees, independent contractors or
agents of both Parties. Bayer hereby grants to Nektar a non-exclusive,
royalty-free, license with the right to grant sublicenses in accordance with
Section 2.3 (the portion of which license described in subsection (B), below,
shall be irrevocable and perpetual), under Bayer’s interest in such Inventions,
to make, have made, use, have used, sell, have sold, offer for sale, import,
have imported, exported and have exported (A) the Product in the Shared
Territory and (B) other products that are based on or incorporate a combination
of such Inventions and the PDDS Platform Technology in the Territory.

(b) Assignment and Perfection of Interests. Without additional consideration
except as otherwise provided for in this Section 11.2(b), each Party hereby
assigns to the other Party such of its right, title and interest in and to any
Inventions, Patent rights claiming them, and all other intellectual property
rights therein, including without limitation enforcement rights, and shall
require its Sublicensees, Affiliates, independent contractors, employees or
agents to so assign to the other Party such of their right, title and interest
in and to the foregoing, as is necessary to effectuate the allocation of right,
title and interest in and to Inventions as set forth in Section 11.2(a). Each
Party shall, and shall cause its Sublicensees, Affiliates, independent
contractors, employees and agents to, cooperate with the other Party and take
all reasonable additional actions and execute such agreements, instruments and
documents as may be reasonably required to perfect the other Party’s right,
title and interest in and to Inventions, Patent rights and other intellectual
property rights as such other Party has pursuant to

 

- 40 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Section 11.2(a). Each Party shall also include without limitation provisions in
its relevant agreements with Third Parties that effect the intent of this
Section 11.2(b). If any independent contractor, employee or agent of a Party,
its Sublicensees, or Affiliates makes an Invention that the Party is obligated
to assign or cause to be assigned to the other Party hereunder, then, in such
case, the assignee Party agrees to pay the assignor Party [***] per Invention.

11.3 Patent Prosecution and Maintenance.

(a) Each Party shall file and prosecute Patent Applications and maintain Patents
in a manner consistent with optimizing Patent protection on Inventions and other
inventions Controlled by Nektar or Aerogen that are disclosed and/or claimed in
the Nektar Patent Rights. Each Party shall cause its patent counsel to confer no
less frequently than once each calendar quarter regarding the status of all such
Patent Applications and Patents for which it is responsible under this
Section 11.3, and whether and in which countries foreign counterparts of such
Patent Applications and Patents shall be filed. The Parties shall set the
location, date, time and type of meeting (either in person, by teleconference,
or by videoconference) so as to be mutually agreeable to the patent counsel of
each Party.

(i) [***] of and be responsible for filing, prosecuting and maintaining Patents
and Patent Applications claiming inventions it Controls as of the Effective Date
and those it Controls that arise outside the Parties’ performance pursuant to
this Agreement, and Patents and Patent Applications on Inventions it solely owns
under the Agreement. If Nektar does not wish to file, prosecute or maintain any
such Patent Applications or Patents that relate to [***] in any country, Nektar
shall give Bayer reasonable written notice to such effect and shall grant Bayer
any necessary authority to file, prosecute and maintain such Patent Applications
or maintain such a Patent in Bayer’s own name and at Bayer’s sole expense. In
such event, Nektar shall assign its entire right, title and interest in and to
such Patent Applications or Patents in that country to Bayer. Notwithstanding
the foregoing, after the Effective Date, Nektar shall file Patent Applications
included within the Nektar Patent Rights in at least the countries and regions
listed in Exhibit 11.3(a)(i). Nektar shall give Bayer reasonable written notice
of the countries and regions in which it will file such Patent Applications in
order to permit Bayer reasonable time to file such Patent Applications in any
country in which Nektar will not be filing. If Bayer wishes to file such Patent
Applications in any additional countries, Nektar shall provide Bayer with copies
of any documents necessary to conduct such filings and shall grant Bayer any
necessary authority to file, prosecute and maintain such Patent Applications in
Bayer’s own name and at Bayer’s sole expense. In such event, Nektar shall assign
its entire right, title and interest in and to such Patent Applications in that
country to Bayer. [***] and be solely responsible for prosecuting, maintaining,
enforcing and defending any Patent or Patent Application assigned to Bayer under
this Section 11.3(a)(i). In the event that Bayer chooses not to prosecute,
maintain, enforce or defend any such Patents or Patent Applications, Nektar will
have the option to do so [***].

(ii) [***] and be responsible for filing, prosecuting and maintaining Patents
and Patent Applications on Inventions it solely owns under the Agreement. If
Bayer does not wish to file, prosecute or maintain any such Patent Applications
or Patents in any country, Bayer shall give Nektar reasonable written notice to
such effect and shall grant Nektar any necessary authority to file, prosecute
and maintain such Patent Applications or

 

- 41 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

maintain or defend such a Patent in Nektar’s own name and [***]. In such event,
Bayer shall assign its entire right, title and interest in and to such Patent
Applications or Patents in that country to Nektar.

(iii) For jointly owned Inventions, the Parties shall select a mutually
acceptable Third Party patent counsel to file, prosecute and maintain Patents
and Patent Applications thereon on behalf of both Parties (“Joint Patent
Rights”). All costs and expenses for Joint Patent Rights shall be shared by the
Parties as follows: Bayer shall bear [***] of such costs and expenses and Nektar
shall bear [***] of such costs and expenses. If either Party does not wish to
file, prosecute or maintain any Joint Patent Rights in any country or pay its
portion of any shared costs for Joint Patent Rights in any country, that Party
shall give the other Party reasonable written notice to such effect and shall
grant the other Party any necessary authority to file, prosecute, maintain or
defend such Joint Patent Rights in the other Party’s own name and at the other
Party’s sole expense. In such event, the Party shall assign its entire right,
title and interest in and to such Joint Patent Rights in that country to the
other Party.

(b) Each Party shall promptly disclose, and shall cause its Sublicensees and
Affiliates to disclose, to the other in writing all Inventions and intellectual
property rights arising from the joint or separate activities of the Parties or
their respective agents, contractors, Affiliates and sublicensees during and in
connection with the performance of the activities conducted pursuant to this
Agreement. Each Party shall ensure that, to the extent permitted by Applicable
Law, its employees, agents, contractors, and sublicensees performing work
pursuant to this Agreement are, and shall cause its Affiliates performing work
pursuant to this Agreement to be, under an obligation to assign to it all
Inventions therein and intellectual property rights made or arising during and
in the course of and as a result of the performance of such work or, where such
obligation is not permitted in a particular country, to exclusively license to
it all such Inventions and intellectual property rights, with the right to
authorize or grant sublicenses in such country, or where neither of the
foregoing obligations is permitted in a particular country then, to
non-exclusively license to it all such Inventions and intellectual property
rights, with the right to authorize or grant sublicenses in such country.

11.4 Third Party Licenses.

(a) If either Party reasonably determines that certain Third Party intellectual
property rights are necessary for the Development or Commercialization of the
Product, where such Third Party intellectual property rights are necessary
solely due to the inclusion of [***] in the Product, Bayer shall at its expense
obtain a license to such Third Party intellectual property, with the right to
sublicense, in order to permit both Parties to conduct their obligations under
the Agreement. Subject to the foregoing, the terms and conditions involved in
obtaining such rights shall be determined at Bayer’s sole discretion. If Bayer
elects not to obtain rights to such Third Party intellectual property, or is
unsuccessful in obtaining such rights, then Nektar shall have the right (but not
the obligation) to negotiate and obtain rights from such Third Party at its sole
discretion and expense. If either Party reasonably determines that certain Third
Party intellectual property rights are necessary for the Development or
Commercialization of the Product, where such Third Party intellectual property
rights are necessary solely due to the inclusion of the [***] in the Product,
Nektar shall at its expense obtain a license to such Third Party intellectual
property, with the right to sublicense, in order to permit both Parties to
conduct

 

- 42 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

their obligations under the Agreement. Subject to the foregoing, the terms and
conditions involved in obtaining such rights shall be determined at Nektar’s
sole discretion. If Nektar elects not to obtain rights to such Third Party
intellectual property, or is unsuccessful in obtaining such rights, then Bayer
shall have the right (but not the obligation) to negotiate and obtain rights
from such Third Party at its sole discretion and expense. If either Party
reasonably determines that certain Third Party intellectual property rights are
necessary for the Development or Commercialization of the Product, where such
Third Party intellectual property rights are required for reasons not solely
based on the inclusion of [***] in the Product, the Parties shall jointly obtain
the requisite rights to such Third Party intellectual property and share the
costs associated therewith as follows: Bayer shall bear [***] of such costs and
Nektar shall bear [***] of such costs. The terms and conditions involved in
obtaining such rights shall be mutually agreed upon by both Parties.

(b) If the Parties disagree on whether rights in Third Party intellectual
property are reasonably necessary for the Development or Commercialization of
the Product, the JSC will be responsible for determining whether rights in such
Third Party intellectual property should be obtained. If the JSC determines that
rights in such Third Party intellectual property are reasonably necessary, the
responsibility and costs for obtaining such rights shall be borne by the Parties
as follows: (i) Bayer shall bear all costs and expenses incurred in connection
with any such license, under Third Party intellectual property rights that are
necessary solely due to the inclusion of [***] in the Product; (ii) Nektar shall
bear all costs and expenses incurred in connection with any such license, under
Third Party intellectual property rights that are necessary solely due to the
inclusion of the [***] in the Product; and (iii) for any such licenses under
Third Party intellectual property rights that are required for reasons not
solely due either to the inclusion of [***], in the Product, the Parties shall
jointly obtain the requisite license to such Third Party intellectual property
rights and share the costs associated therewith as follows: Bayer shall bear
[***] of such costs, and Nektar shall bear [***] of such costs. If the JSC
determines that rights in such Third Party intellectual property are not
required, either Party may obtain a license under such Third Party intellectual
property at its sole discretion and expense.

11.5 Infringement by Third Parties. Subject to Section 11.3(a)(ii), [***]
enforcing, and shall have the first right to enforce, Patents throughout the
Territory that claim the composition of matter of, methods of making, or methods
of using [***], which right includes the right to control and settle the
litigation (subject to the last sentence of this Section 11.5). Subject to
Section 11.3(a)(i), [***] enforcing, and shall have the first right to enforce,
Patents throughout the Territory that claim the [***], which right includes the
right to control and settle the litigation (subject to the last sentence of this
Section 11.5). If the Party having such first right does not initiate an
enforcement action within ninety (90) days after the Parties first learn of such
infringement, the other Party shall have the right to enforce such Patents
against infringers to the extent such infringement relates to products
competitive with the Product in the Field. All of the costs and expenses of both
Parties incurred in connection with such proceedings shall be borne by the Party
bringing such action, and any recoveries shall be awarded to the enforcing
Party. For Nektar Patent Rights and Patents Controlled by Bayer and/or its
Affiliates relating to a [***] (in each case, including without limitation Joint
Patent Rights), the Parties shall jointly enforce such Patents throughout the
Territory and share the costs associated with such enforcement and any
recoveries associated therewith as follows: Bayer shall bear or receive [***] of
such costs or recovery, as applicable, and Nektar shall bear or receive [***] of
such costs or recovery, as

 

- 43 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

applicable. If one Party chooses not to participate in enforcement of Patents
relating to a [***], the other Party shall have the right to enforce such
Patents (provided all of the costs and expenses of both Parties incurred in
connection with such enforcement shall be borne by the enforcing Party),
including without limitation the right to settle such litigation (subject to the
last sentence of this Section 11.5) at its sole expense and to keep all
recoveries associated therewith. If, in any enforcement action taken pursuant to
this Section 11.5, the enforcing Party determines that the other Party is an
indispensable party to such action, the other Party hereby consents to be joined
in such action and, in such event, the other Party shall have the right to be
represented in such action using counsel of its own choice at the enforcing
Party’s expense. Notwithstanding the foregoing, each Party’s enforcement rights
under this Section 11.5 shall be subject to limitations imposed in any license
agreement with a Third Party existing as of the Effective Date relating to the
Patent to be enforced. The joint consent of Bayer and Nektar (which consent
shall not be unreasonably withheld or delayed) shall be required of any
settlement, consent judgment or other voluntary final disposition of a suit
under this Section 11.5 that could adversely affect the other Party’s interest.

11.6 Infringement Outside the Field. Nektar shall retain any and all rights to
pursue an action against, and control all proceedings relating to, an
infringement by a Third Party of the Nektar Patent Rights or Nektar Know-How
that is not related to the Product and/or is exclusively outside the Field.
Bayer shall retain any and all rights to pursue an action against, and control
all proceedings relating to, an infringement by a Third Party of a Patent
relating to an Invention solely owned by Bayer under the Agreement that is not
related to the Product and/or is exclusively outside the Field.

11.7 Further Actions. Each Party shall cooperate with the other Party to execute
all documents and take all reasonable actions to effect the intent of this
Article 11.

11.8 [***] Patents*. [***] retains certain rights to prosecute and enforce
certain Patents and Patent Applications [***].

12. REPRESENTATIONS AND WARRANTIES

12.1 The Parties’ Representations and Warranties. Nektar, Aerogen and Bayer
(each a “Representing Party”) each hereby represents and warrants to each other,
as of the Effective Date, as set forth below:

(a) To the best of such Representing Party’s knowledge, all of its employees,
officers, contractors and consultants have executed agreements requiring
assignment to such Representing Party of all inventions made during the course
of and as a result of their association with such Representing Party and
obligating each such employee, officer, contractor and consultant to maintain as
confidential the Confidential Information of such Representing Party.

(b) It has the power, authority and legal right, and is free, to enter into this
Agreement and, in so doing, will not violate any other agreement to which it is
a party as of the Effective Date. Moreover, during the term of this Agreement,
it shall not enter into any agreement with any Third Party that will conflict
with the rights granted to another Representing

 

- 44 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Party under this Agreement. This Agreement has been duly executed and delivered
on behalf of such Representing Party and constitutes a legal, valid and binding
obligation of such Representing Party and is enforceable against it in
accordance with its terms, subject to the effects of bankruptcy, insolvency or
other laws of general application affecting the enforcement of creditor rights
and judicial principles affecting the availability of specific performance and
general principles of equity, whether enforceability is considered a proceeding
at law or equity.

(c) It has taken all corporate action necessary to authorize the execution and
delivery of this Agreement.

(d) Neither it, nor any of its employees, officers, subcontractors or
consultants who have rendered or will render services relating to the Project or
the Product: (i) has ever been debarred or is subject or debarment or convicted
of a crime for which an entity or person could be debarred under 21 U.S.C.
Section 335a, or (ii) has ever been under indictment for a crime for which a
person or entity could be debarred under said Section 335a. If during the term
of this Agreement, a Representing Party has reason to believe that it or any of
its employees, officers, subcontractors or consultants rendering services
relating to the Project or the Product: (x) is or will be debarred or convicted
of a crime under 21 U.S.C. Section 335a, or (y) is or will be under indictment
under said Section 335a, then such Representing Party shall immediately notify
the other Representing Parties of same in writing.

(e) All necessary consents, approvals and authorizations of all Regulatory
Authorities and other Third Parties required to be obtained by such Representing
Party in connection with the execution and delivery of this Agreement and the
performance of its obligations hereunder have been obtained.

(f) The execution and delivery of this Agreement and the performance of such
Representing Party’s obligations hereunder (i) do not conflict with or violate
any requirement of Applicable Law or any provision of the articles of
incorporation, bylaws, limited partnership agreement or any similar instrument
of such Representing Party, as applicable, in any material way, and (ii) do not
conflict with, violate, or breach or constitute a default or require any consent
under, any Applicable Law or any contractual obligation or court or
administrative order by which such Representing Party is bound.

12.2 Additional Representations and Warranties of Bayer. Bayer hereby represents
and warrants to Nektar, as of the Effective Date, that Bayer (a) is a
corporation duly organized and subsisting under the laws of its jurisdiction of
organization, and (b) has full power and authority and the legal right to own
and operate its property and assets and to carry on its business as it is now
being conducted and as it is contemplated to be conducted by this Agreement.

12.3 Additional Representations and Warranties of Nektar and Aerogen. Nektar and
Aerogen hereby represents and warrants to Bayer, as of the Effective Date, as
set forth below:

(a) Nektar is a corporation duly organized, validly existing and subsisting
under the laws of the State of Delaware. Aerogen is a wholly owned subsidiary of
Nektar, and is a corporation duly organized, validly existing and subsisting
under the laws of the State of Delaware.

 

- 45 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(b) Each of Nektar and Aerogen has full power and authority and the legal right
to own and operate its property and assets and to carry on its business as it is
now being conducted and as is contemplated to be conducted by this Agreement.

(c) Nektar has title to Patents and Patent Applications solely owned by Nektar
and included within the Nektar Patent Rights. The Nektar Patent Rights solely
owned by Nektar are free and clear of any liens, charges, encumbrances, or
judgments in the Field. Aerogen has title to Patents and Patent Applications
solely owned by Aerogen and included within the Nektar Patent Rights. The Nektar
Patent Rights solely owned by Aerogen are free and clear of any liens, charges,
encumbrances, or judgments in the Field, except to the extent [***].

(d) Except for the license grants in Section 2.1, and except as to any rights
previously granted by [***], neither Nektar, Aerogen nor any of their Affiliates
have assigned, transferred, conveyed or otherwise encumbered in the Field, any
right, title or interest in or to the Nektar Patent Rights or the Nektar
Know-How.

(e) There are no judgments or settlements against Nektar or Aerogen or amounts
owed by Nektar or Aerogen (other than amounts owed in the ordinary course of
business) with respect to the Nektar Patent Rights or the Nektar Know-How,
except with respect to the [***].

(f) Nektar has provided Bayer with a copy of all validity, infringement or
freedom-to-operate opinions that were prepared on behalf of Nektar or Aerogen by
outside counsel pertaining to the [***].

(g) Nektar and Aerogen, to their actual knowledge, are in compliance in all
material respects with any agreement between Nektar or Aerogen and a Third Party
relating to the practice of the Nektar Patent Rights in the Field.

(h) All Patents and Patent Applications owned by Nektar or Aerogen as of the
Effective Date that claim a product, method, apparatus, material, manufacturing
process or other technology necessary to develop, make, use, sell, offer for
sale, import or export [***] are Controlled by Nektar or Aerogen as of the
Effective Date.

(i) Nektar and Aerogen have sufficient legal and/or beneficial title under their
intellectual property rights necessary for the purposes contemplated under this
Agreement and to grant the licenses contained in this Agreement.

(j) Neither Nektar nor Aerogen are aware of any pending or threatened litigation
nor have they received any written communications alleging that they have
violated or would violate, through the manufacture, import and/or sale of the
Product hereunder, or by conducting their obligations under the Project as
currently proposed under this Agreement, any rights including intellectual
property rights of any Third Party.

 

- 46 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

13. NON-SOLICITATION OF EMPLOYEES

13.1 Non-Solicitation. While the Parties are performing research, Development
and Commercialization activities in connection with the Project under this
Agreement and for a period of [***] years thereafter, neither Party shall,
without the express written consent of the other Party, recruit, solicit or
induce any employee of the other Party to terminate his or her employment with
such other Party. The foregoing provision shall not, however, restrict either
Party or its Affiliates from advertising employment opportunities in any manner
that does not directly target the other Party or its Affiliates or from hiring
any persons who respond to such generalized public advertisements.

14. MUTUAL INDEMNIFICATION AND INSURANCE

14.1 Nektar’s Right to Indemnification. Bayer shall indemnify, defend and hold
harmless each of Nektar and its Affiliates and their respective successors,
assigns, directors, officers, employees and agents, from and against any and all
liabilities, damages, losses, settlements, penalties, fines, costs and expenses,
including without limitation reasonable attorneys’ fees and litigation costs
(any of the foregoing to be referred to herein as “Damages”) of whatever kind or
nature (but not including taxes) arising from any Third Party demand,
investigation, claim, action or suit in the Territory to the extent based on
(i) any act, whether of omission or commission, by Bayer (or its Affiliates,
Sublicensees or any of their respective directors, officers, agents, employees
or contractors) with respect to its failure to properly discharge or perform its
areas of responsibility under this Agreement, including, without limitation, the
supply of Formulated Amikacin for Commercial purposes (including without
limitation any defect or alleged defect in Formulated Amikacin provided pursuant
to this Agreement or any injury or death of any person arising out of or related
to Formulated Amikacin provided pursuant to this Agreement), packaging and
distribution of the Product for Commercial purposes, the conduct of any Clinical
Trial by Bayer, and the Exploitation of the Product, except in each case for
those types of Damages for which Nektar has an obligation to indemnify Bayer and
its Affiliates pursuant to Section 14.2; (ii) the gross negligence or willful or
intentional misconduct of Bayer, its Affiliates or any of its Sublicensees or
their respective directors, officers, agents, employees or contractors under
this Agreement; (iii) a material breach by Bayer of any term of this Agreement,
(iv) a material breach by Bayer of any obligation, representation, warranty or
covenant hereunder; or (v) a violation of Applicable Law in the performance of
its duties under this Agreement by Bayer, its Affiliates or any of its
Sublicensees or their respective directors, officers, agents, employees or
contractors, in each case except to the extent caused by (a) the gross
negligence or willful intentional misconduct of Nektar, its Affiliates, or
Sublicensees, or any of their respective directors, officers, agents,
contractors or employees under this Agreement; (b) material breach by Nektar of
any term of this Agreement; (c) the material breach by Nektar of any obligation,
representation, covenant or warranty hereunder; or (d) any violation of
Applicable Law in the performance of its duties under this Agreement by Nektar,
its Affiliates, or Sublicensees, or any of their respective directors, officers,
agents, contractors or employees.

14.2 Bayer’s Right to Indemnification. Nektar shall indemnify, defend and hold
harmless each of Bayer and its Affiliates and their respective successors,
assigns, directors, officers, employees and agents, from and against any and all
Damages of whatever kind or

 

- 47 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

nature (but not including taxes) arising from any Third Party demand,
investigation, claim, action or suit in the Territory to the extent based on
(i) any act, whether of omission or commission, by Nektar (or its Affiliates or
any of their respective directors, officers, agents, employees or contractors)
with respect to its failure to properly discharge or perform its areas of
responsibility under this Agreement, including, without limitation, the supply
of the Device (including without limitation any defect or alleged defect in the
Device provided pursuant to this Agreement or any injury or death of any person
arising out of or related to any Device provided pursuant to this Agreement),
the supply of Formulated Amikacin for Clinical Trials, and the conduct of Phase
I Clinical Trials, [***], and Phase II Clinical Trials by Nektar, except in each
case for those types of Damages for which Bayer has an obligation to indemnify
Nektar and its Affiliates pursuant to Section 14.1; (ii) the gross negligence or
willful or intentional misconduct of Nektar, its Affiliates or any of its
Sublicensees or any of their respective directors, officers, agents, employees
or contractors under this Agreement; (iii) a material breach by Nektar of any
term of this Agreement; or (iv) a material breach by Nektar of any obligation,
representation, warranty or covenant hereunder; or (v) a violation of Applicable
Law in the performance of its duties under this Agreement by Nektar, its
Affiliates or any of its Sublicensees or their respective directors, officers,
agents, employees or contractors, in each case except to the extent caused by
(a) the gross negligence or willful intentional misconduct of Bayer, its
Affiliates, or Sublicensees, or any of their respective directors, officers,
agents, contractors or employees under this Agreement; (b) material breach by
Bayer of any term of this Agreement; (c) the material breach by Bayer of any
obligation, representation, covenant or warranty hereunder; or (d) any violation
of Applicable Law in the performance of its duties under this Agreement by
Bayer, its Affiliates, or Sublicensees, or any of their respective directors,
officers, agents, contractors or employees.

14.3 Process for Indemnification. A Party’s obligation to defend, indemnify and
hold harmless the other Party under this Article 14 shall be conditioned upon
the following:

(a) A Party seeking indemnification under this Article 14 (the “Indemnified
Party”) shall give prompt written notice of the claim to the other Party (the
“Indemnifying Party”).

(b) Each Party shall furnish promptly to the other, copies of all papers and
official documents received in respect of any Damages. The Indemnified Party
shall cooperate as requested by the Indemnifying Party in the defense against
any Damages.

(c) With respect to any Damages relating solely to the payment of money damages
and which will not result in the Indemnified Party’s becoming subject to
injunctive or other relief or otherwise adversely affecting the business of the
Indemnified Party in any manner, and as to which the Indemnifying Party shall
have acknowledged in writing the obligation to indemnify the Indemnified Party
under this Article 14, the Indemnifying Party shall have the sole right to
defend, settle or otherwise dispose of such Damages, on such terms as the
Indemnifying Party, in its sole discretion, shall deem appropriate.

(d) With respect to Damages relating to all other matters, the Indemnifying
Party shall have the sole right to control the defense of such matter, provided
that the Indemnifying Party shall obtain the written consent of the Indemnified
Party, which consent shall not be unreasonably withheld or delayed, prior to
ceasing to defend, settling or otherwise

 

- 48 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

disposing of any Damages if as a result thereof (i) the Indemnified Party would
become subject to injunctive or other equitable relief or any remedy other than
the payment of money by the Indemnifying Party or (ii) the business of the
Indemnified Party would be adversely affected.

(e) The Indemnifying Party shall not be liable for any settlement or other
disposition of Damages by the Indemnified Party which is reached without the
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed, it being understood that if such
consent is withheld, the Indemnifying Party will be responsible for the amount
of damages or increased costs and expenses attributable to such failure to give
consent.

14.4 Insurance.

(a) During the term of this Agreement and for [***] years thereafter, Bayer
shall either (i) maintain, at its sole expense, clinical trial and product
liability insurance relating to the Product that is comparable in type and
amount to the insurance customarily maintained by Bayer with respect to similar
prescription pharmaceutical products that are marketed, distributed and sold in
the Territory, or (ii) self insure for such risks.

(b) During the term of this Agreement and for [***] years thereafter, Nektar
shall maintain, at its sole expense, such types and amounts of insurance
coverage as is appropriate and customary in the pharmaceutical industry in light
of the nature of the activities to be performed by Nektar hereunder.

15. CONFIDENTIALITY

15.1 Confidentiality; Exceptions. For the term of this Agreement and for a
period of [***] years thereafter, each Party shall maintain in confidence all
Information and materials of the other Party disclosed or provided to it by the
other Party (either pursuant to this Agreement, or the Confidential Disclosure
Agreement entered into by Nektar and Bayer Pharmaceuticals Corporation dated
[***] (the “Confidential Disclosure Agreement”)), to the extent related to
Amikacin, and identified as confidential, either in writing or verbally
(provided any verbally disclosed Information is reduced to writing and submitted
to the other Party within thirty (30) days of such verbal disclosure) (together
with all embodiments thereof, the “Confidential Information”). Confidential
Information also includes, but is not limited to, Information generated
hereunder, and Information regarding intellectual property and confidential or
proprietary Information of Third Parties. In addition, and notwithstanding the
foregoing, if under Article 11 Information constituting inventions and
discoveries are to be owned by one Party, such Information shall be deemed to be
Confidential Information of such Party, even if such Information is initially
generated and disclosed by the other Party. The terms and conditions of this
Agreement and the Confidential Disclosure Agreement also shall be deemed
Confidential Information of both Parties. Notwithstanding the foregoing,
Confidential Information shall not include that portion of Information or
materials that the receiving Party can demonstrate by contemporaneous written
records was (i) known to the general public at the time of its disclosure to the
receiving Party, or thereafter became generally known to the general public,
other than as a result of actions or omissions of the receiving Party or anyone
to whom the receiving Party disclosed such Information; (ii) known by the
receiving Party prior to the

 

- 49 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

date of disclosure by the disclosing Party; (iii) disclosed to the receiving
Party on an unrestricted basis from a source unrelated to the disclosing Party
and not under a duty of confidentiality to the disclosing Party; or
(iv) independently developed by the receiving Party by personnel that did not
have access to or use of Confidential Information of the disclosing Party.

Any combination of features or disclosures shall not be deemed to fall within
the foregoing exclusions merely because individual features are published or
known to the general public or in the rightful possession of the receiving Party
unless the combination itself and principle of operation thereof are published
or known to the general public or are in the rightful possession of the
receiving Party.

15.2 Degree of Care; Permitted Use. Each Party shall take reasonable steps to
maintain the confidentiality of the Confidential Information of the other Party,
which steps shall be no less protective than those steps that such Party takes
to protect its own Information and materials of a similar nature, but in no
event less than a reasonable degree of care. Neither Party shall use or permit
the use of any Confidential Information of the other Party except for the
purposes of carrying out its obligations or exercising its rights under this
Agreement or the Confidential Disclosure Agreement, and neither Party shall copy
any Confidential Information of the other Party except as may be reasonably
useful or necessary for such purposes. All Confidential Information of a Party,
including without limitation all copies and derivations thereof, is and shall
remain the sole and exclusive property of the disclosing Party and subject to
the restrictions provided for herein. Neither Party shall disclose any
Confidential Information of the other Party other than to those of its
directors, officers, Affiliates, employees, licensors, independent contractors,
Sublicensees, assignees, agents and external advisors directly concerned with
the carrying out of this Agreement, on a strictly applied “need to know” basis;
provided, however, that such directors, officers, Affiliates, employees,
licensors, independent contractors, Sublicensees, assignees, agents and external
advisors are subject to confidentiality and non-use obligations at least as
stringent as the confidentiality and non-use obligations provided for in this
Article 15. Except to the extent expressly permitted under this Agreement, the
receiving Party may not use Confidential Information of the other Party in
applying for Patents or securing other intellectual property rights without
first consulting with, and obtaining the written approval of, the other Party
(which approval shall not be unreasonably withheld or delayed).

15.3 Permitted Disclosures. The obligations of Sections 15.1, 15.2, and 16.1
shall not apply to the extent that the receiving Party is required to disclose
Information pursuant to (a) an order of a court of competent jurisdiction,
(b) Applicable Laws, (c) regulations or rules of a securities exchange,
(d) requirement of a governmental agency for purposes of obtaining approval to
test or market the Product, (e) disclosure of Information to a Patent office for
the purposes of filing a Patent Application as permitted in this Agreement, or
(f) the exercise by each Party of its rights granted to it under this Agreement
or its retained rights, including, without limitation, the Exploitation of the
Product, and such Third Party agrees to confidentiality and non-use obligations
at least as stringent as those specified for in this Article 15; provided that
the receiving Party shall provide prior written notice thereof to the disclosing
Party and sufficient opportunity for the disclosing Party to review and comment
on such required disclosure and request confidential treatment thereof or a
protective order therefor.

 

- 50 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

15.4 Irreparable Injury. The Parties acknowledge that either Party’s breach of
this Article 15 would cause the other Party irreparable injury for which it
would not have an adequate remedy at law. In the event of a breach, the
nonbreaching Party may seek injunctive relief, whether preliminary or permanent,
in addition to any other remedies it may have at law or in equity, without
necessity of posting a bond.

15.5 Return of Confidential Information. Each Party shall return or destroy, at
the other Party’s instruction, all Confidential Information of the other Party
in its possession upon termination or expiration of this Agreement, except any
Confidential Information that is necessary to allow such Party to perform or
enjoy any of its rights or obligations that expressly survive the termination or
expiration of this Agreement.

16. PUBLICITY

16.1 Public Disclosure. The Parties agree that the initial public announcement
of the execution of this Agreement shall be in the form of a mutually agreed
upon press release that describes the nature and scope of the collaboration
including its aggregate value (the “Initial Public Disclosure”). In connection
with the issuance of such press release, Nektar shall also be permitted to make
any filings required under Applicable Law, including without limitation filings
with the U.S. Securities and Exchange Commission to report the execution of this
Agreement. During the term of this Agreement, in all cases other than the
announcement set forth in the Initial Public Disclosure, each Party shall submit
to the other Party (the “Non-Publishing Party”) for review and approval all
proposed press releases, academic, scientific and medical publications and
public presentations relating to the Product that have not been previously
disclosed. Such review and approval shall be conducted for the purposes of
preserving intellectual property protection and determining whether any portion
of the proposed publication or presentation containing the Confidential
Information of the Non-Publishing Party should be modified or deleted, and (in
the case of a disclosure that Nektar wishes to make) to determine whether such
disclosure is in the best interests of the Parties in connection with the
Development of the Product (such determination to be made in Bayer’s reasonable
discretion). Written copies of such proposed publications and presentations
(other than press releases) shall be submitted to the Non-Publishing Party no
later than [***] days before submission for publication or presentation;
provided that, for general disclosure of program status to investors or
analysts, or in public conference or earnings calls (“General Disclosure”) such
[***] day period shall be shortened to [***] business days. Subject to
Applicable Law, written copies of proposed press releases shall be submitted to
the Non-Publishing Party no later than [***] hours before release. The
Non-Publishing Party shall provide its comments, if any, and (if it so chooses)
its approval within (a) [***] business days, in the case of a press release, and
(b) [***] business days of its receipt of any other written copy. With respect
to matters other than press releases, the review period may be extended for an
additional [***] days, or for General Disclosures [***] business days, in the
event the Non-Publishing Party can demonstrate reasonable need for such
extension, including, without limitation, the preparation and filing of Patent
Applications. This period may be further extended by mutual written agreement of
the Parties. Nektar and Bayer will each comply with standard academic practice
regarding authorship of scientific publications and recognition of contribution
of other parties in any publications.

 

- 51 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

16.2 Statement Regarding Collaboration. Subject to Applicable Law, any
Information publicly disclosed by Bayer relating to the Project for widespread
public dissemination or release, whether in the form of press releases,
technical publications or other public statements regarding the Project, shall
include a prominent statement that the Project involves development and
commercialization of products for Pulmonary Delivery of Formulated Amikacin
using Nektar’s proprietary pulmonary delivery technology. Nektar shall not use
any Bayer Trademark or any derivation of the Bayer name without the advance
express written consent of Bayer, which consent may be granted or withheld in
Bayer’s sole discretion.

17. TRADEMARKS

17.1 Product Trademark; Use of Nektar Trademark. Subject to Section 7.7, the
Product, the Device, Product packaging (including, without limitation, ampoules
and vials), promotional materials, package inserts, and labeling shall bear one
or more Trademark(s) chosen and owned by Bayer. The Product, the Device, Product
packaging (including, without limitation, ampoules and vials), promotional
materials, package inserts, and labeling shall also bear the Nektar Trademark as
provided in Section 7.7. Nektar grants to Bayer the right to use Nektar’s
Trademarks solely to the extent necessary for Bayer to exercise its rights and
fulfill its obligations set forth in this Agreement. Bayer shall not use any
Nektar Trademark outside the scope of this Agreement, and shall not knowingly
take any action that would materially adversely affect the value of any Nektar
Trademark. Nektar shall retain the right to monitor the quality of the goods on
or with which the Nektar Trademark is used solely to the extent necessary to
maintain Nektar’s Trademark rights.

17.2 Trademark Prosecution and Maintenance. Bayer shall bear the full costs and
expense of and be responsible for filing, prosecuting and maintaining any
Trademarks owned by Bayer. Nektar shall bear the full costs and expense of and
be responsible for filing, prosecuting and maintaining any Trademarks owned by
Nektar. The Parties shall jointly select a Product-specific Trademark and shall
jointly own such Trademark in the Shared Territory. For jointly filed,
Product-specific Trademark(s) in the Shared Territory, all of the cost and
expenses incurred by the Parties under this Agreement, including without
limitation those incurred in connection with the selection, preparation, filing,
prosecution, and maintenance of Trademark(s) used in Commercialization of the
Product, filing and maintenance fees paid to governmental authorities, and the
costs of litigation (enforcement or defense) or other proceedings, under such
Trademark(s), including without limitation fees and expenses paid to outside
counsel (“Trademark Expenses”), shall be shared by the Parties as follows: Bayer
shall bear [***] of such costs and expenses, and Nektar shall bear [***] of such
costs and expenses. Bayer shall solely own and shall be responsible for filing,
prosecuting and maintaining any Product-specific Trademarks in the Royalty
Territory and conducting litigation with respect thereto. Bayer shall solely
bear all costs and expenses associated with such activities for any
Product-specific Trademark in the Royalty Territory.

18. TERM AND TERMINATION

18.1 Term. The term of this Agreement shall commence as of the Effective Date
and, unless sooner terminated as specifically provided in this Agreement, shall
continue in effect on a country-by-country basis until the expiration of all
royalty and payment obligations in

 

- 52 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

each country in the Territory. Upon expiration of all royalty and payment
obligations in each country in the Territory, Bayer shall have a royalty-free,
paid-up, non-exclusive license in such country.

18.2 Termination by Bayer.

(a) Bayer shall have the right to terminate the Agreement [***] days’ prior
written notice. If Bayer terminates the Agreement pursuant to this
Section 18.2(a), Bayer shall pay to Nektar a termination fee equal to:

(i) [***], if such termination occurs [***]; or

(ii) [***], if such termination occurs [***]; or

(iii) [***], if such termination occurs [***].

Bayer shall pay such amount to Nektar in immediately available funds within
[***] days after the effective date of such termination. The foregoing
termination payment shall be in lieu of, and in substitution for, any
reimbursement of costs, expenses or fees otherwise reimbursable (other than any
Milestone Payments accrued but not yet paid) by Bayer to Nektar pursuant to this
Agreement or any other payments with respect to activities relating to the
Product under this Agreement (but only to the extent the obligation to make such
payments has not accrued prior to the effective date of such termination).

(b) Bayer shall have the right to terminate the Agreement, at any time, upon
[***] days’ prior written notice to Nektar in the event (i) of any development
that causes the Product to fail to meet or to no longer meet the MACP that is
outside of Bayer’s reasonable control, or (ii) that Bayer’s Global
Pharmacovigilance Team (or any successor thereto within Bayer) determines that
Development or Commercialization of the Product must be terminated because of
safety issues outside of Bayer’s reasonable control (either of (i) or (ii), an
“Unanticipated Development”). If Bayer terminates the Agreement for an
Unanticipated Development, then Bayer and Nektar shall continue to bear their
respective share of noncancellable costs and expenses becoming due after the
effective date of such termination, to the extent such costs and expenses were
set forth in a relevant Plan; provided that the Parties shall use reasonable
efforts to minimize expenditures after the effective date of such termination.
Upon request by Nektar, Bayer shall provide documentation to support its
determination of the occurrence of an Unanticipated Development and meet with
Nektar upon request to explain the basis for such determination.

18.3 Termination by Nektar. Nektar shall have the right to terminate the
Agreement, at any time, upon [***] days’ prior written notice to Bayer in the
event that Nektar determines that Development or Commercialization of the
Product must be terminated [***]. If Nektar terminates the Agreement in
accordance with the foregoing, then Nektar and Bayer shall continue to bear
their respective share of noncancellable costs and expenses becoming due after
the effective date of such termination, to the extent such costs and expenses
were set forth in a relevant Plan; provided that the Parties shall use
reasonable efforts to minimize expenditures after the effective date of such
termination. Upon request by Bayer, Nektar shall provide documentation to
support its determination and meet with Bayer upon request to explain the basis
for such determination.

 

- 53 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

18.4 Termination for Material Breach. If either Party believes the other is in
material breach of a material obligation under this Agreement, it may give
notice of such breach to the other Party, which other Party shall have [***]
days in which to remedy such breach, or [***] days in the case of breach
(whether material or not) of any payment obligation hereunder. Such [***] day
period shall be extended in the case of a breach not capable of being remedied
in such [***] day period so long as the breaching Party uses diligent efforts to
remedy such breach and is pursuing a course of action that, if successful, will
effect such a remedy. If such alleged breach is not remedied in the time period
set forth above, the nonbreaching Party shall be entitled, without prejudice to
any of its other rights conferred on it by this Agreement, and in addition to
any other remedies available to it by law or in equity, to terminate this
Agreement upon written notice to the other Party. In the event of a dispute
regarding any payments due and owing hereunder, all undisputed amounts shall be
paid when due, and the balance, if any, shall be paid promptly after settlement
of the dispute, including without limitation any accrued interest thereon.

18.5 Termination upon Insolvency. Either Party may terminate this Agreement if,
at any time, the other Party shall file in any court or agency pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for reorganization or for an arrangement or for the appointment of
a receiver or trustee of that Party or of its assets, or if the other Party
proposes a written agreement of composition or extension of its debts, or if the
other Party shall be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition shall not be dismissed within [***]
days after the filing thereof, or if the other Party shall propose or be a Party
to any dissolution or liquidation, or if the other Party shall make an
assignment for the benefit of its creditors.

18.6 Termination by Bayer Pursuant to Section 18.2 or by Nektar Pursuant to
Section 18.3 or 18.4. In the event that Bayer terminates this Agreement under
Sections 18.2(a) or 18.2(b), or if Nektar terminates this Agreement under
Sections 18.3 or 18.4, then, as of the effective date of such termination, the
following terms and conditions shall apply:

(a) The license grants in Section 2.1 shall terminate and all rights with
respect thereto shall revert in their entirety to Nektar.

(b) Unless such termination was by Bayer under Section 18.2(b)(ii) or by Nektar
under Section 18.3, subject to any Third Party (excluding Agents of Bayer)
rights existing at the time of termination and to the extent that technology
covered by a Patent Controlled by Bayer or its Affiliates or an Agent of Bayer
is incorporated into or is otherwise used in connection with the Product by
Bayer during the Development or Commercialization of the Product pursuant to
this Agreement, Bayer agrees that neither it nor its Agents will, and Bayer
shall cause its Affiliates not to, assert against Nektar, its subsidiaries,
Affiliates or sublicensees, any claim, or institute any action or proceeding,
whether at law or equity, under any intellectual property rights, including
without limitation Patents or Patent Applications, that may prevent Nektar, its
Affiliates or sublicensees from making, having made, using, having used,
promoting, developing, offering for sale, selling, having sold, importing,
having imported,

 

- 54 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

exporting, having exported or marketing the Product as it exists as of the
termination date. This covenant shall be binding upon, and inure to the benefit
of, the Parties, their successors, and assigns. Nektar’s sublicensees for the
Product shall be Third Party beneficiaries of this Section 18.6(b).

(c) Bayer shall, without additional consideration, assign to Nektar all of
Bayer’s right, title and interest in and to (i) the continuation Patent
Application [***], and (ii) any Patents or Patent Applications assigned to Bayer
under Section 11.3(a)(i). Nektar shall bear, in its sole discretion, the full
costs and expense of and be solely responsible for prosecuting, maintaining,
enforcing and defending the Nektar Patent Rights and any Patents or Patent
Applications assigned to Nektar pursuant to this Section 18.6(c).

(d) Unless such termination was by Bayer under Section 18.2(b)(ii) or by Nektar
under Section 18.3, Bayer shall, without additional consideration, assign to
Nektar all of Bayer’s right, title and interest in and to any Patent
Applications or Patents developed pursuant to and during the course of the
Agreement relating solely to [***]. Nektar shall bear, in its sole discretion,
the full costs and expense of and be solely responsible for prosecuting,
maintaining, enforcing and defending the Nektar Patent Rights and any Patents or
Patent Applications assigned to Nektar pursuant to this Section 18.6(d).

(e) For prosecution and maintenance of Joint Patent Rights, Section 11.3(a)(iii)
shall survive and apply. If neither Party wishes to pursue or maintain any
Patents or Patent Applications associated with Joint Patent Rights, then such
Patents or Patent Applications shall be allowed to go abandoned.

(f) For Joint Patent Rights (other than those assigned to Nektar pursuant to
this Section 18.6), the Parties shall jointly enforce such Patents throughout
the Territory and share the costs associated with such enforcement and any
recoveries associated therewith as follows: Bayer shall bear or receive [***] of
such costs or recovery, as applicable, and Nektar shall bear or receive [***] of
such costs or recovery, as applicable. If one Party chooses not to participate
in enforcement of the Joint Patent Rights, the other Party shall have the right
to enforce such Patents (provided all of the costs and expenses of both Parties
incurred in connection with such enforcement shall be borne by the enforcing
Party), including without limitation the right to settle such litigation
(subject to the next sentence of this Section 18.6(f)) at its sole expense and
to keep all recoveries associated therewith. The joint consent of Bayer and
Nektar (which consent shall not be unreasonably withheld or delayed) shall be
required of any settlement, consent judgment or other voluntary final
disposition of a suit under this Section 18.6(f) that could adversely affect the
other Party’s interest. If, in any enforcement action taken pursuant to this
Section 18.6(f), the enforcing Party determines that the other Party is an
indispensable party to such action, the other Party hereby consents to be joined
in such action and, in such event, the other Party shall have the right to be
represented in such action using counsel of its own choice at the enforcing
Party’s expense. Notwithstanding the foregoing, each Party’s enforcement rights
under this Section 18.6(f) shall be subject to limitations imposed in any
license agreement with a Third Party existing as of the Effective Date relating
to the Patent to be enforced.

 

- 55 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(g) Unless such termination was by Bayer under Section 18.2(b)(ii) or by Nektar
under Section 18.3, to the extent they are assignable, Bayer shall execute any
documents necessary to transfer Bayer’s rights under any Third Party licenses
obtained solely or jointly by Bayer pursuant to and during the course of the
Agreement under Section 11.4 to Nektar, and Nektar shall thereafter be
responsible for all costs, expenses and obligations associated with such Third
Party licenses.

(h) Unless such termination was by Bayer under Section 18.2(b)(ii) or by Nektar
under Section 18.3, Bayer shall, without additional consideration, assign to
Nektar all of its right, title and interest in and to any Product-specific
Trademark filed during the course of and pursuant to the Agreement. Nektar shall
bear, in its sole discretion, the full costs and expense of and be solely
responsible for prosecuting, maintaining, enforcing and defending any
Product-specific Trademark in the Territory after the effective date of
termination.

(i) Unless such termination was by Bayer under Section 18.2(b)(ii) or by Nektar
under Section 18.3, upon Nektar’s request, Bayer shall transfer to Nektar, and
Nektar shall have the right to use, all materials, results, analyses, reports,
websites, marketing materials, technology, know-how, regulatory filings and
other Information, reasonably required by Nektar, in whatever form developed,
controlled or generated as of the effective date of such termination by or on
behalf of Bayer, its Affiliates or Sublicensees with respect to the Product.
Bayer agrees to submit to the FDA and other Regulatory Authorities in
jurisdictions in which any regulatory filings have been made with respect to the
Product, within [***] days after the effective date of such termination, a
letter (with a copy to Nektar) notifying the FDA and such other Regulatory
Authorities of the transfer of any regulatory filings for the Product in such
jurisdictions from Bayer to Nektar. Additionally, Bayer will grant to Nektar any
rights of reference or access to regulatory filings necessary to practice the
rights granted to it under this Section 18.6. All transfers described in this
Section 18.6(i) shall be at Bayer’s expense.

(j) Unless such termination was by Bayer under Section 18.2(b)(ii) or by Nektar
under Section 18.3, if Bayer at the time was supplying Formulated Amikacin,
Bayer shall supply Nektar’s or its designee’s requirements of Formulated
Amikacin and, using such Amikacin and the Device supplied by Nektar, Product in
final packaged form at commercially reasonable prices until the earlier of
Nektar’s qualification of alternate supply sources, or [***] months after
termination.

(k) For any Patents or Patent Applications covering Inventions owned by Bayer
under Section 11.2(a)(ii) that are not assigned to Nektar upon termination of
this Agreement in accordance with Section 18.6(d), the license granted to Nektar
in Section 11.2(a)(ii)(A) shall be expanded to include the entire Territory.

(l) Surviving Rights. Except where expressly provided for otherwise in this
Agreement, termination of this Agreement by Nektar pursuant to Section 18.3 or
18.4 or termination of this Agreement by Bayer pursuant to Section 18.2(a) or
Section 18.2(b), shall not relieve the Parties of any liability, including
without limitation any obligation to make payments hereunder, which accrued
hereunder prior to the effective date of such termination, nor preclude any
Party from pursuing all rights and remedies it may have hereunder or at law or
in equity with respect to any breach of this Agreement, nor prejudice any
Party’s right to obtain performance of

 

- 56 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

any obligation. In the event of such termination, the following provisions shall
survive in addition to others specified in this Agreement to survive in such
event: Sections 8.5–8.10 (solely to the extent applicable to the amounts due and
owing to Nektar as of the effective date of such termination).

18.7 Termination by Bayer for Material Breach by Nektar. In the event that Bayer
terminates this Agreement under Section 18.4, then as of the effective date of
such termination, the following terms and conditions shall apply:

(a) The license grant in Section 11.2(a)(ii)(A) shall terminate and all rights
with respect thereto shall revert in their entirety to Bayer, provided that the
license set forth in Section 11.2(a)(ii)(B) shall continue in full force and
effect.

(b) The license grants in Section 2.1 shall continue. In addition, Bayer shall
have a royalty-bearing license pursuant to the terms set forth in
Section 18.7(i), under the Nektar Know-How and Nektar Patent Rights, to make and
have made the Device solely in connection with Exploitation of the Product in
the Field throughout the Territory.

(c) The co-exclusive license in Section 2.1(b)(i) shall become exclusive as of
the effective date of such termination.

(d) Nektar shall grant a sublicense to Bayer under any Third Party licenses
obtained by Nektar pursuant to and during the course of this Agreement under
Section 11.4.

(e) Nektar shall, without additional consideration, assign to Bayer all of
Nektar’s right, title and interest in and to any Patents or Patent Applications
assigned to Nektar under Section 11.3(a)(ii). Bayer shall bear, in its sole
discretion, the full costs and expense of and be solely responsible for
prosecuting, maintaining, enforcing and defending any Patents or Patent
Applications assigned to Bayer pursuant to this Section 18.7(e).

(f) Nektar shall, without additional consideration, assign to Bayer all of its
right, title and interest in and to any Product-specific Trademark filed during
the course of and pursuant to the Agreement. Bayer shall bear, in its sole
discretion, the full costs and expense of and be solely responsible for
prosecuting, maintaining, enforcing and defending any Product-specific Trademark
in the Territory after the effective date of termination.

(g) Upon Bayer’s request, Nektar shall transfer to Bayer, and Bayer shall have
the right to use, all materials, results, analyses, reports, websites, marketing
materials, technology, know-how, regulatory filings and other Information,
reasonably required by Bayer, in whatever form developed, controlled or
generated as of the effective date of such termination by or on behalf of
Nektar, its Affiliates or Sublicensees with respect to the Product.
Additionally, Nektar will grant to Bayer any rights of reference or access to
regulatory filings necessary to practice the rights granted to it under this
Section 18.7. All transfers described in this Section 18.7(g) shall be at
Nektar’s expense.

 

- 57 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(h) Nektar shall supply Bayer’s or its designee’s requirements of the Device at
commercially reasonable prices until the earlier of Bayer’s qualification of
alternate supply sources, or [***] months after termination.

(i) Bayer shall continue to pay royalties in the Royalty Territory in accordance
with Section 8.4(a), (b), (c), (e) and (f) and Sections 8.5-8.10 provided that
Bayer shall not be required to make any additional royalty payments under
Section 8.4(d). However, Bayer shall continue to pay Milestone Payments under
Section 8.3. In addition, Bayer may either:

(x) treat the Shared Territory as the Royalty Territory for purposes of the
payments to be made under Section 8.4(a), (b), (c), (e) and (f) and Sections
8.5-8.10 (but not for purposes of Section 8.4(d)), provided that the Net Sales
in the Shared Territory shall not be aggregated with Net Sales in the Royalty
Territory for purposes of payments to be made under Section 8.4(a), in which
case Bayer shall be deemed to have elected its remedy for such breach by Nektar
and shall not have the right to pursue other remedies available to it under law
or in equity in connection with such breach, or

(y) treat the Shared Territory as the Royalty Territory for purposes of the
payments to be made under Section 8.4(a), (b), (c), (e) and (f) and Sections
8.5-8.10 (but not for purposes of Section 8.4(d)), provided that the Net Sales
in the Shared Territory shall not be aggregated with Net Sales in the Royalty
Territory for purposes of payments to be made under Section 8.4(a), and further
provided that the royalty rate applicable to the Shared Territory under
Section 8.4(a) shall be fixed at [***] of annual Net Sales in the Shared
Territory [***], in which case Bayer shall retain the right to pursue other
remedies available to it under law or in equity in connection with such breach.

In the case that either clause (x) or (y) of this Section 18.7(i) applies:
(A) Nektar would thereafter no longer be obligated to bear any portion of
Allowable Expenses and would not be entitled to participate in Product Profit
and Loss under Section 8.2(b)(i), (B) Nektar, after the effective date of such
termination, shall be solely responsible for the payment of all amounts [***]
with respect to the Territory, and (C) all of the Parties’ payment obligations,
other than those relating to Product Profit and Loss and Allowable Expenses, as
set forth in this Agreement will continue to apply. For clarity, milestone
payments payable by Bayer to Nektar pursuant to Section 8.4(d) shall not accrue
based on sales of the Product in the Shared Territory.

(j) To the extent that technology covered by a Patent Controlled by an Agent of
Nektar is incorporated into or is otherwise used in connection with the Product
by Nektar during the Development or Commercialization of the Product pursuant to
this Agreement, Nektar agrees that its Agents will not assert against Bayer, its
subsidiaries, Affiliates or sublicensees, any claim, or institute any action or
proceeding, whether at law or equity, under any intellectual property rights,
including without limitation Patents or Patent Applications, that may prevent
Bayer, its Affiliates or sublicensees from making, having made, using, having
used, promoting, developing, offering for sale, selling, having sold, importing,
having imported, exporting, having exported or marketing the Product as it
exists as of the termination date. This covenant shall be binding upon, and
inure to the benefit of, the Parties, their successors, and assigns. Bayer’s
sublicensees for the Product shall be Third Party beneficiaries of this
Section 18.7(j).

 

- 58 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(k) Surviving Rights. Except where expressly provided for otherwise in this
Agreement, termination of this Agreement pursuant to Section 18.4 for Nektar’s
breach shall not relieve the Parties of any liability, including without
limitation any obligation to make payments hereunder, which accrued hereunder
prior to the effective date of such termination, nor preclude any Party from
pursuing all rights and remedies it may have hereunder or at law or in equity
with respect to any breach of this Agreement, nor prejudice any Party’s right to
obtain performance of any obligation. In the event of such termination, the
following provisions shall survive in addition to others specified in this
Agreement to survive in such event: Sections 2.1–2.5 (subject to Sections
18.7(b) and (c)), 5.2(c), 5.8, 8.3, 8.4(a)–(c) and 8.4(e) and (f), 8.5-8.10,
11.3(a) (subject to Section 18.7(e)), 11.5, and 17.1 (first two sentences only).

18.8 General Surviving Obligations. The rights and obligations set forth in this
Agreement shall extend beyond the expiration or termination of the Agreement
only to the extent expressly provided for herein, or to the extent that the
survival of such rights or obligations are necessary to permit their complete
fulfillment or discharge. Without limiting the foregoing, the Parties have
identified various rights and obligations which are understood to survive, as
follows. In the event of expiration or termination of this Agreement for any
reason, the following provisions shall survive in addition to others specified
in this Agreement to survive in such event. Termination of this Agreement shall
not terminate Bayer’s obligation to pay all Milestone Payments, royalties and
other payments which shall have accrued hereunder (including without limitation
any Milestone Payments then accrued because the event has occurred but the
Milestone Payment is not yet due). Additionally, the rights and obligations of
the Parties under Sections 10.2–10.3 (for the period set forth in Section 10.4),
11.1 (first sentence only), 11.2 (subject to Sections 18.6 and 18.7), 13.1 (for
the period set forth therein), 14.1–14.3, 14.4 (for the period set forth
therein), and Articles 1, 15 (for the period set forth therein), 18 (as
applicable), 19, and 20, and payment obligations for rights accrued under
Article 11 (subject to Sections 18.6(c)-18.6(h)) as of the effective date of
expiration or termination date shall survive the termination or expiration of
this Agreement.

18.9 Challenge.

(a) Nektar shall have the right to terminate this Agreement immediately upon
written notice if Bayer or its Affiliate challenges in a court of competent
jurisdiction, the validity, scope or enforceability of, or otherwise opposes,
any Patent included in the Nektar Patent Rights, [***]. If a Sublicensee of
Bayer or its Affiliate challenges the validity, scope or enforceability of or
otherwise opposes any Patent included in the Nektar Patent Rights under which
such Sublicensee is sublicensed, then Bayer or its Affiliate, as applicable,
shall, upon written notice from Nektar, terminate such sublicense. Bayer and its
Affiliates shall include provisions in all agreements under which a Third Party
obtains a license under any Patent included in the Nektar Patent Rights
providing that, if the Sublicensee challenges the validity or enforceability of
or otherwise opposes any such Patent under which the Sublicensee is sublicensed,
then Bayer may terminate such sublicense agreement with such Sublicensee, and
Bayer shall, upon request by Nektar, enforce such right if such Sublicensee
breaches such restriction.

 

- 59 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(b) Bayer shall have the right to terminate this Agreement immediately upon
written notice if Nektar or its Affiliate challenges in a court of competent
jurisdiction, the validity, scope or enforceability of or otherwise opposes any
Patent licensed to Nektar under Section 11.2(a)(ii). If a Sublicensee of Nektar
or its Affiliate challenges the validity, scope or enforceability of, or
otherwise opposes, any Patent licensed to Nektar under Section 11.2(a)(ii) under
which such Sublicensee is sublicensed, then Nektar or its Affiliate, as
applicable, shall, upon written notice from Bayer, terminate such sublicense.
Nektar and its Affiliates shall include provisions in all agreements under which
a Third Party obtains a license under any Patent licensed to Nektar under
Section 11.2(a)(ii) providing that if the sublicensee challenges the validity or
enforceability of or otherwise oppose any such Patent under which the
sublicensee is sublicensed, Nektar or its Affiliate, as applicable, may
terminate its sublicense agreement with such sublicensee, and Nektar shall, upon
request by Bayer, enforce such right if such sublicensee breaches such
restriction.

18.10 Accrued Rights, Surviving Obligations. Termination or expiration of this
Agreement shall not relieve either Party from obligations that are expressly
indicated to survive termination or expiration of the Agreement. Except as
otherwise provided for in this Agreement, termination by a Party shall not be an
exclusive remedy, and all other remedies will be available to the terminating
Party, in equity and at law.

18.11 Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement by Nektar or Bayer are, and shall otherwise be deemed to be, for
purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code. The Parties agree that the Parties, as licensees of such
rights under this Agreement, shall retain and may fully exercise all of their
rights and elections under the United States Bankruptcy Code. The Parties
further agree that, in the event of the commencement of a bankruptcy proceeding
by or against either Party under the United States Bankruptcy Code, the Party
that is not a party to such proceeding shall be entitled to a complete duplicate
of (or complete access to, as appropriate) any such intellectual property and
all embodiments of such intellectual property, which, if not already in the
non-subject Party’s possession, shall be promptly delivered to it (a) upon any
such commencement of a bankruptcy proceeding upon the non-subject Party’s
written request therefor, unless the Party subject to such proceeding elects to
continue to perform all of its obligations under this Agreement or (b) if not
delivered under clause (a) above, following the rejection of this Agreement by
or on behalf of the Party subject to such proceeding upon written request
therefor by the non-subject Party.

19. LIMITATION OF LIABILITY AND EXCLUSION OF DAMAGES; DISCLAIMER OF WARRANTY

19.1 EXCEPT IN THE CASE OF A BREACH OF ARTICLE 15, AND WITHOUT LIMITING THE
PARTIES’ OBLIGATIONS UNDER ARTICLE 14, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR CONSEQUENTIAL DAMAGES
(INCLUDING WITHOUT LIMITATION, DAMAGES RESULTING FROM LOSS OF USE, LOSS OF
PROFITS, INTERRUPTION OR LOSS OF BUSINESS OR OTHER ECONOMIC LOSS) ARISING OUT OF
THIS AGREEMENT OR WITH RESPECT TO A PARTY’S PERFORMANCE OR NON-PERFORMANCE
HEREUNDER.

 

- 60 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

19.2 EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY PROVIDES ANY
WARRANTIES, WHETHER WRITTEN OR ORAL, EXPRESS OR IMPLIED, REGARDING THE PRODUCT,
FORMULATED AMIKACIN OR THE DEVICE USED IN PRECLINICAL STUDIES OR CLINICAL TRIALS
OR FOR COMMERCIAL USE, AND EACH PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES,
WHETHER WRITTEN OR ORAL, EXPRESS AND IMPLIED, INCLUDING WITHOUT LIMITATION THE
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
FREEDOM FROM INFRINGEMENT OF THIRD PARTY RIGHTS.

20. MISCELLANEOUS

20.1 Agency. Neither Party is, nor shall be deemed to be, an employee, agent,
co-venturer or legal representative of the other Party for any purpose. Neither
Party shall be entitled to enter into any contracts in the name of, or on behalf
of the other Party, nor shall either Party be entitled to pledge the credit of
the other Party in any way or hold itself out as having the authority to do so.

20.2 Assignment; Change of Control.

(a) Except as otherwise provided in this Agreement, neither this Agreement nor
any interest hereunder shall be assignable by any Party without the prior
written consent of the other Party (which consent shall not be unreasonably
withheld or delayed following the conclusion of the Project); provided, however,
(i) the assignment of this Agreement by operation of law pursuant to a merger or
consolidation of either Party with or into any Third Party shall, regardless of
the identity of the surviving entity to such merger or consolidation, not be
deemed an assignment in violation of this Section 20.2, (ii) either Party,
without such consent, may assign its rights and delegate its duties hereunder to
an Affiliate thereof without obtaining such consent, provided that the assigning
Party agrees to remain primarily (and not secondarily or derivatively) liable
for the full and timely performance by such Affiliate of all its obligations
hereunder, and (iii) either Party, without such consent, may assign its rights
and delegate its duties hereunder to a successor entity or acquirer, provided
that the assigning Party agrees to remain primarily (and not secondarily or
derivatively) liable for the full and timely performance by such assignee of all
its obligations hereunder.

(b) If Nektar undergoes a Change of Control, Bayer shall have the right,
exercisable within [***] days of its receipt of notice from Nektar of such
Change of Control to do any or all of the following, (i) to terminate Nektar’s
co-promotion rights under Section 7.3, 7.4 and 7.8, (ii) to treat the Shared
Territory as the Royalty Territory for purposes of the payments to be made under
Section 8.4(a), (b), (c), (e) and (f) and Sections 8.5-8.10 (but not for
purposes of Section 8.4(d)) under this Agreement, provided that the Net Sales in
the Shared Territory shall not be aggregated with Net Sales in the Royalty
Territory for purposes of payments to made under Section 8.4(a)), and further
provided that the royalty rate applicable to the Shared Territory under
Section 8.4(a) shall be fixed at [***] of annual Net Sales in the

 

- 61 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

Shared Territory [***] (a “Royalty Conversion”), and/or (iii) to terminate
Nektar’s participation in the GPT, GBT, and RBU in which case the Parties shall
form new committees to govern the Commercialization and Development,
respectively, of the Product, each of which committees has equal representation
by each of Bayer and Nektar and which shall operate as set forth in Sections
3.4(c), 3.5(c), and 3.6(c), respectively, with such newly formed committees
having the responsibilities formerly held by the GPT, GBT, and RBU,
respectively. If Bayer elects a Royalty Conversion, Nektar would thereafter no
longer be obligated to bear any portion of Allowable Expenses and would not be
entitled to participate in Product Profit and Loss under Section 8.2(b)(i). In
such event, (A) Nektar shall thereafter be solely responsible for the payment of
all amounts [***] with respect to the Territory, and (B) all of the Parties’
payment obligations, other than those relating to Product Profit and Loss and
Allowable Expenses, as set forth in this Agreement will continue to apply. For
clarity, milestone payments payable to Nektar pursuant to Section 8.4(d) shall
not accrue based on sales in the Shared Territory.

(c) This Agreement shall be binding upon and inure to the successors and
permitted assignees of the Parties and the name of a Party appearing herein
shall be deemed to include the names of such Party’s successor’s and permitted
assigns to the extent necessary to carry out the intent of this Agreement. Any
assignment not in accordance with this Section 20.2 shall be void.

20.3 Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

20.4 Force Majeure. Neither Party shall be liable or responsible to the other
Party for loss or damages, nor shall it have any right to terminate this
Agreement for any default or delay attributable to any event beyond its
reasonable control and without its fault or negligence, including but not
limited to acts of God, acts of government (including injunctions), fire, flood,
earthquake, strike, lockout, labor dispute, breakdown of plant, shortage of
critical equipment, loss or unavailability of manufacturing facilities or
material, casualty or accident, civil commotion, acts of public enemies, acts or
terrorism or threat of terrorist acts, blockage or embargo and the like (a
“Force Majeure Event”); provided, however, that in each such case the Party
affected shall use reasonable efforts to avoid such occurrence and to remedy it
promptly. The Party affected shall give prompt notice of any such cause to the
other Party. The Party giving such notice shall thereupon be excused from such
of its obligations hereunder as it is thereby disabled from performing for so
long as it is so disabled and for [***] days thereafter and the Party receiving
notice shall be similarly excused from its respective obligations which it is
thereby disabled from performing; provided, however, that such affected Party
commences and continues to take reasonable and diligent actions to cure such
cause. Notwithstanding the foregoing, nothing in this Section 20.4 shall excuse
or suspend the obligation to make any payment due hereunder in the manner and at
the time provided.

20.5 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally or by facsimile transmission
(receipt verified), telexed, mailed by registered or certified mail (return
receipt requested), postage prepaid, or sent by express courier service, to the
Parties at the following addresses (or at such other address for a Party as
shall be specified by like notice; provided that notices of a change of address
shall be effective only upon receipt thereof):

 

- 62 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

If to Bayer, addressed to:    Bayer Healthcare LLC       555 White Plains Road
      Tarrytown, New York 01591       Attn: [***]       [***]       Facsimile:
[***]       With copy to:       Bayer Healthcare AG       D-51368      
Leverkusen, Germany       Attn: [***]       Facsimile: [***]    If to Aerogen,
addressed to:    Aerogen, Inc.       150 Industrial Road       San Carlos, CA
U.S.A. 94070       Attention: Chief Executive Officer       With copy to:      
Aerogen, Inc.       150 Industrial Road       San Carlos, CA U.S.A. 94070      
Attention: Vice President, Corporate Legal    If to Nektar, addressed to:   
Nektar Therapeutics       150 Industrial Road       San Carlos, CA U.S.A. 94070
      Attention: Chief Executive Officer   

 

- 63 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

   With copy to:       Nektar Therapeutics       150 Industrial Road       San
Carlos, CA U.S.A. 94070       Attention: Vice President, Corporate Legal   

20.6 Amendment. No amendment, modification or supplement of any provision of
this Agreement shall be valid or effective unless made in writing and signed by
a duly authorized officer of each Party.

20.7 Waiver. No provision of this Agreement shall be waived by any act, omission
or knowledge of a Party or its agents or employees except by an instrument in
writing expressly waiving such provision and signed by a duly authorized officer
of the waiving Party.

20.8 Counterparts. This Agreement may be executed simultaneously in two
counterparts, either one of which need not contain the signature of more than
one Party but both such counterparts taken together shall constitute one and the
same agreement.

20.9 Construction. The descriptive headings of this Agreement are for
convenience only, and shall be of no force or effect in construing or
interpreting any of the provisions of this Agreement. Except where the context
otherwise requires, wherever used the singular shall include the plural, the
plural the singular, the use of any gender shall be applicable to all genders.
The terms “including” and “inclusive of” shall mean “including without
limitation.” The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party hereto.

20.10 Governing Law. This Agreement shall be governed by and interpreted in
accordance with the substantive laws of the State of New York, U.S.A. without
regard to its or any other jurisdiction’s choice of law rules. Any disputes
under this Agreement shall be brought in the state or federal courts located in
the State of New York, U.S.A. The Parties irrevocably accept the exclusive
jurisdiction of such courts solely and specifically for the purpose of
adjudicating disputes arising out of or in connection with this Agreement and
any other agreement entered into pursuant hereto or in connection herewith
(including without limitation matters regarding the construction, interpretation
and enforceability of such agreements), and in no event shall any Party be
deemed to have consented to such jurisdiction for any other purpose. Each Party
further agrees that such courts provide a convenient forum for any such action,
and waives any objections or challenges to venue with respect to such courts.

20.11 Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. In the event of such invalidity, the Parties shall seek to agree on
an alternative enforceable provision that preserves the original purpose of this
Agreement.

 

- 64 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

20.12 Compliance with Applicable Law. Each Party will comply with all Applicable
Law in performing its obligations and exercising its rights hereunder. Nothing
in this Agreement shall be deemed to permit Bayer to export, re-export or
otherwise transfer any Information transferred hereunder or Product manufactured
therefrom without complying with Applicable Law.

20.13 Entire Agreement of the Parties. This Agreement and the Exhibits attached
hereto, and any other agreements between the Parties effective as of the
Effective Date relating to the subject matter hereof, constitute and contain the
complete, final and exclusive understanding and agreement of the Parties hereto,
and cancel and supersede any and all prior negotiations, correspondence,
understandings and agreements, whether oral or written, between the Parties
respecting the subject matter hereof (including the Confidential Disclosure
Agreement to the extent it relates to Amikacin but not to the extent it relates
to any other subject matter disclosed thereunder), and neither Party shall be
liable or bound to any other Party in any manner by any representations,
warranties, covenants, or agreements except as specifically set forth herein or
therein. Nothing in this Agreement, express or implied, is intended to confer
upon any Party, other than the Parties hereto and their respective successors
and assigns, any rights, remedies, obligations, or liabilities under or by
reason of this Agreement, except as expressly provided herein. To the extent
that anything set forth in an exhibit attached hereto conflicts with the terms
of this Agreement, the terms of this Agreement shall control.

20.14 Performance by Affiliates.

(a) Nektar recognizes that Bayer may perform some or all of its obligations
under this Agreement through Affiliates, including the performance by
Bayer-Schering Pharma AG or Bayer Healthcare AG of Bayer’s obligations arising
in or to be performed in the Shared Territory, provided, however, that Bayer
shall remain responsible for the performance by its Affiliates and shall use
Commercially Reasonable Efforts to cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

(b) Bayer recognizes that Nektar may perform some or all of its obligations
under this Agreement through Affiliates, provided, however, that Nektar shall
remain responsible for the performance of its Affiliates and shall use
Commercially Reasonable Efforts to cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance.

20.15 Certain Additional Obligations. Any capitalized terms not defined in this
Agreement and used in this Section 20.15 shall have the meaning ascribed to them
in the [***].

(a) Subject to [***], Bayer acknowledges [***] as that interest appears.

(b) Bayer acknowledges [***]’s disclaimer of warranty in [***] and the
limitation on [***]’s liability in [***].

(c) Bayer agrees not to make any statements, representations or warranties
whatsoever to any person or entity, or accept any liabilities or
responsibilities whatsoever from any person or entity that are inconsistent with
the disclaimers or limitations in [***].

 

- 65 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

(d) Bayer shall also indemnify, defend and hold harmless [***].

(e) For purposes of [***], Bayer self-insures.

(f) Bayer agrees to refrain from using the name of [***] or any adaptation
thereof in publicity or advertising without the [***]’s prior written approval.

(g) Nektar shall have the right to assign its rights, solely with respect to the
license granted by [***] to Nektar under [***], to [***] in the event [***].

(h) Nektar agrees not to amend the [***] in any manner that would materially
adversely affect the rights of Bayer under the [***].

(i) Nektar represents that the [***] has been achieved.

(j) Nektar agrees not to materially breach its obligations to [***].

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

- 66 -



--------------------------------------------------------------------------------

[***] indicates that certain information contained herein has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date by their duly authorized representatives as set forth
below:

 

BAYER HEALTHCARE LLC      

By:

 

 

     

Name:

 

[***]

      NEKTAR THERAPEUTICS    AEROGEN, INC.

By:

 

 

   By:   

 

Name:

 

[***]

   Name:   

[***]

 

- 67 -